 



EXHIBIT 10.2

EXECUTION COPY



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$400,000,000

364-DAY CREDIT AGREEMENT

among

ZIMMER HOLDINGS, INC.,

ZIMMER, INC.,

THE BORROWING SUBSIDIARIES,

THE LENDERS NAMED HEREIN,

and

JPMORGAN CHASE BANK, as Administrative Agent,

Dated as of May 24, 2004



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

J. P. Morgan Securities Inc., Credit Suisse First Boston,
and Banc of America Securities LLC,
as Joint Lead Arrangers and Joint Bookrunners

Credit Suisse First Boston and Bank of America, N.A.
as Co-Syndication Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
Definitions
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    18  
SECTION 1.03. Terms Generally
    18  
SECTION 1.04. Accounting Terms, GAAP
    19  
ARTICLE II
Amount and Terms of the Commitments
       
SECTION 2.01. Commitments
    19  
SECTION 2.02. Revolving Loans and Borrowings
    19  
SECTION 2.03. Requests for Revolving Borrowings
    20  
SECTION 2.04. Borrowing Subsidiaries
    21  
ARTICLE III
Competitive Bid Loans
       
SECTION 3.01. Competitive Bid Procedure
    21  
ARTICLE IV
General Provisions Applicable to Loans
       
SECTION 4.01. Funding of Borrowings
    23  
SECTION 4.02. Interest Elections
    24  
SECTION 4.03. Termination and Reduction of Commitments
    25  
SECTION 4.04. Repayment of Loans; Evidence of Debt
    26  
SECTION 4.05. Prepayment of Loans
    27  
SECTION 4.06. Fees
    28  
SECTION 4.07. Interest
    28  
SECTION 4.08. Alternate Rate of Interest
    29  
SECTION 4.09. Increased Costs
    30  
SECTION 4.10. Break Funding Payments
    31  
SECTION 4.11. Taxes
    32  
SECTION 4.12. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    35  
SECTION 4.13. Mitigation Obligations; Replacement of Lenders
    36  

 



--------------------------------------------------------------------------------



 



         
ARTICLE V
Representations and Warranties
       
SECTION 5.01. Organization; Powers
    37  
SECTION 5.02. Authorization
    37  
SECTION 5.03. Enforceability
    37  
SECTION 5.04. Governmental Approvals
    37  
SECTION 5.05. Financial Statements; No Material Adverse Effect
    38  
SECTION 5.06. Litigation, Compliance with Laws
    38  
SECTION 5.07. Federal Reserve Regulations
    38  
SECTION 5.08. Taxes
    38  
SECTION 5.09. Employee Benefit Plans
    39  
SECTION 5.10. Environmental and Safety Matters
    39  
SECTION 5.11. Properties
    39  
SECTION 5.12. Investment and Holding Company Status
    39  
ARTICLE VI
Conditions
       
SECTION 6.01. Effective Date
    40  
SECTION 6.02. Conditions to All Other Extensions of Credit
    41  
SECTION 6.03. Initial Borrowing by Each Borrowing Subsidiary
    41  
ARTICLE VII
Affirmative Covenants
       
SECTION 7.01. Existence
    41  
SECTION 7.02. Business and Properties
    42  
SECTION 7.03. Financial Statements, Reports, Etc
    42  
SECTION 7.04. Insurance
    43  
SECTION 7.05. Obligations and Taxes
    43  
SECTION 7.06. Litigation and Other Notices
    43  
SECTION 7.07. Books and Records
    43  
SECTION 7.08. Subsidiary Guarantor
    44  
SECTION 7.09. Use of Proceeds
    44  
ARTICLE VIII
Negative Covenants
       
SECTION 8.01. Consolidations, Mergers, and Sales of Assets
    44  
SECTION 8.02. Liens
    45  

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.03. Limitation on Sale and Leaseback Transactions
    46  
SECTION 8.04. Financial Condition Covenants
    46  
SECTION 8.05. Indebtedness
    47  
SECTION 8.06. Transactions with Affiliates
    47  
SECTION 8.07. Restricted Payments
    47  
SECTION 8.08. Investments
    47  
ARTICLE IX
Events of Default
       
ARTICLE X
The Administrative Agent
       
ARTICLE XI
Miscellaneous
       
SECTION 11.01. Notices
    53  
SECTION 11.02. Survival of Agreement
    53  
SECTION 11.03. Binding Effect
    54  
SECTION 11.04. Successors and Assigns
    54  
SECTION 11.05. Expenses, Indemnity
    57  
SECTION 11.06. Applicable Law
    58  
SECTION 11.07. Waivers, Amendment
    58  
SECTION 11.08. Entire Agreement
    59  
SECTION 11.09. Severability
    59  
SECTION 11.10. Counterparts
    59  
SECTION 11.11. Headings
    59  
SECTION 11.12. Right of Setoff
    59  
SECTION 11.13. Jurisdiction: Consent to Service of Process
    59  
SECTION 11.14. Waiver of Jury Trial
    60  
SECTION 11.15. Conversion of Currencies
    60  
SECTION 11.16. Guaranty
    61  
SECTION 11.17. Confidentiality
    63  
SECTION 11.18. U.S.A. Patriot Act Notice
    64    
SCHEDULES:
       
Schedule 2.01 Commitments
       
Schedule 8.02 Existing Liens
       
Schedule 8.06 Transactions with Affiliates
       

iii



--------------------------------------------------------------------------------



 



     
EXHIBITS:
   
 
   
Exhibit A-1
  Form of Competitive Bid Request
Exhibit A-2
  Form of Notice of Competitive Bid Request
Exhibit A-3
  Form of Competitive Bid
Exhibit A-4
  Form of Competitive Bid Accept/Reject Letter
Exhibit A-5
  Form of Borrowing Request
Exhibit B
  Form of Assignment and Acceptance
Exhibit C
  Form of Opinion of Baker & Daniels
Exhibit D
  Form of Administrative Questionnaire
Exhibit E
  Form of Borrowing Subsidiary Agreement
Exhibit F
  Form of Borrowing Subsidiary Termination

iv



--------------------------------------------------------------------------------



 



           364-DAY CREDIT AGREEMENT (the “Agreement”) dated as of May 24, 2004,
among ZIMMER HOLDINGS, INC., a Delaware corporation (the “Company”), ZIMMER,
INC., a Delaware corporation (“Zimmer”), the BORROWING SUBSIDIARIES (as defined
herein), the LENDERS (as defined herein), and JPMORGAN CHASE BANK, a New York
banking corporation, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

           The parties hereto agree as follows:

ARTICLE I

Definitions

           SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

           “ABR” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

           “Acquisition” shall mean the acquisition by the Company of
Centerpulse AG, a Swiss company, and Incentive Capital AG, a Swiss registered
investment company, and all related transactions.

           “Acquisition Date” shall mean October 2, 2003.

           “Adjusted Eurocurrency Rate” shall mean, with respect to any
Eurocurrency Borrowing for any Interest Period, an interest rate per annum equal
to (i) the applicable Eurocurrency Rate in effect for such Interest Period
divided by (ii) one minus the Eurocurrency Reserve Requirements.

           “Administrative Agent” shall mean JPMCB, together with its affiliates
(it being understood that any notices required to be delivered under this
Agreement to the Administrative Agent need not be delivered to such affiliates),
as administrative agent for the Lenders under this Agreement and the other Loan
Documents, and any successor thereto appointed pursuant to Article X.

           “Administrative Fees” shall have the meaning assigned to such term in
Section 4.06(b).

           “Administrative Questionnaire” shall mean an administrative
questionnaire delivered by a Lender pursuant to Section 11.04 in the form of
Exhibit D.

           “Advance Agent” shall mean JPMCB, as competitive advance facility
agent.

 



--------------------------------------------------------------------------------



 



           “Affiliate” shall mean, when used with respect to a specified Person,
another Person that directly, or indirectly, Controls or is Controlled by or is
under common Control with the Person specified.

           “Alternate Base Rate” shall mean for any day, a rate per annum equal
to the greater of (a) the rate of interest per annum publicly announced from
time to time by JPMCB as its base rate in effect at its principal office in New
York City and (b) 1/2 of one percent above the Federal Funds Effective Rate. If
for any reason JPMCB shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate specified in clause (b) of the first sentence of this
definition, for any reason, including, without limitation, the inability or
failure of JPMCB to obtain sufficient quotations in accordance with the terms
hereof, the Alternate Base Rate shall be determined without regard to clause
(b) of the first sentence of this definition until the circumstances giving rise
to such inability no longer exist. Any change in the Alternate Base Rate shall
be effective on the effective date of any change in such rate.

           “Applicable Margin” shall mean, for each Loan, the applicable rate
per annum determined pursuant to the Pricing Grid.

           “Applicable Percentage” shall mean, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitments. If
the Commitments have terminated or expired, “Applicable Percentage” shall mean,
with respect to any Lender, the percentage of the aggregate outstanding
principal amount of the Revolving Credit Exposures and Competitive Loans
represented by the aggregate outstanding principal amount of such Lender’s
Revolving Credit Exposure and Competitive Loans.

           “Arrangers” shall mean J.P. Morgan Securities Inc., CSFB and Banc of
America Securities LLC.

           “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee in the form of Exhibit B, or such other
form as shall be approved by the Administrative Agent.

           “Availability Period” shall mean the period from and including the
Effective Date to (but excluding) the earlier of the Termination Date and the
date of termination of the Commitments.

           “Bank of America” shall mean Bank of America, N.A.

           “Basis Point” shall mean 1/100th of 1%.

           “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States of America.

           “Board of Directors” shall mean either the board of directors of the
Company or any duly authorized committee thereof or any committee of officers of
the Company acting pursuant to authority granted by the board of directors of
the Company or any committee of such board.

2



--------------------------------------------------------------------------------



 



           “Borrower” shall mean the Company, Zimmer or any Borrowing
Subsidiary.

           “Borrower Obligations” shall mean the due and punctual payment of
(i) the principal of and interest on any Loans made by the Lenders to the
Borrowers pursuant to this Agreement, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations, including fees, costs, expenses and indemnities
(including the obligations described in Section 2.04) of the Borrowers to the
Lenders under this Agreement and the other Loan Documents.

           “Borrowing” shall mean (a) Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (b) a Competitive Loan or
group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect.

           “Borrowing Request” shall mean a request by any Borrower for a
Borrowing in accordance with Section 2.03.

           “Borrowing Subsidiary” shall mean any Wholly Owned Subsidiary of the
Company designated as a Borrowing Subsidiary by the Company pursuant to Section
2.04.

           “Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary
Agreement substantially in the form of Exhibit E.

           “Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary
Termination substantially in the form of Exhibit F.

           “Business Day” shall mean any day (other than a day which is a
Saturday, Sunday or legal holiday in the State of New York) on which banks are
open for business in New York City; provided, however, that, when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits in the
London interbank market.

           “Capital Lease Obligations” of any Person, shall mean the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

           “Cash Equivalents” shall mean (a) marketable direct obligations
issued by, or unconditionally guaranteed or insured by, the United States
Government or issued by any agency thereof and backed by the full faith and
credit of the United States, in each case maturing within one year from the date
of acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits, bankers’ acceptances or overnight bank deposits having maturities of
six months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof whose short-term commercial paper rating at the time of acquisition is
at least B or the equivalent thereof by Fitch IBCA, A-3 or the equivalent
thereof by S&P, or P-3 or the equivalent thereof by Moody’s; (c) commercial
paper of

3



--------------------------------------------------------------------------------



 



an issuer rated at least A-2 or the equivalent thereof at the time of
acquisition by S&P or at least P-2 or the equivalent thereof at the time of
acquisition by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities or marketable direct obligations with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition; provided, however,
that, in case of any investment by a Foreign Subsidiary, “Cash Equivalents”
shall also include: (i) certificates of deposit, time deposits, Eurodollar time
deposits, bankers’ acceptances or overnight bank deposits having maturities of
six months or less from the date of acquisition issued by any commercial bank
located in the same jurisdiction as such Foreign Subsidiary whose short-term
commercial paper rating at the time of acquisition would meet or exceed those
ratings applicable to a Lender set forth in clause (b) hereof, (ii) direct
obligations of the sovereign nation (or any agency thereof) in which such
Foreign Subsidiary is organized or is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof), in each case maturing within one year from the date of acquisition,
(iii) investments of the type and maturity described in clauses (c) through
(f) above of obligors located in the same jurisdiction as such Foreign
Subsidiary, which Investments or obligors (or the parent of any such obligor)
have ratings described in clauses (c) through (f) or equivalent ratings from
comparable foreign rating agencies and (iv) shares of money market mutual or
similar funds which invest exclusively in assets otherwise satisfying the
requirements of this proviso.

           “Change in Control” shall be deemed to have occurred if (a) any
Person or group of Persons (other than (i) the Company, (ii) any Subsidiary or
(iii) any employee or director benefit plan or stock plan of the Company or a
Subsidiary or any trustee or fiduciary with respect to any such plan when acting
in that capacity or any trust related to any such plan) shall have acquired
beneficial ownership of shares representing more than 20% of the combined voting
power represented by the outstanding Voting Shares of the Company (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended, and the applicable rules and regulations thereunder) or (b) during any
period of 12 consecutive months, commencing before and ending after, or
commencing after the date of this Agreement, individuals who on the first day of
such period were directors of the Company (together with any replacement or
additional directors who were nominated or elected by a majority of directors
then in office) cease to constitute a majority of the Board of Directors of the
Company.

           “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation

4



--------------------------------------------------------------------------------



 



or application thereof by any Governmental Authority after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 4.09, by
any lending office of such Lender or by such Lender’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

           “Class” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Competitive Loans.

           “Code” shall mean the Internal Revenue Code of 1986, as amended.

           “Commitment” shall mean, as to any Lender at any time, its obligation
to make Revolving Loans to the Borrowers in an aggregate amount not to exceed at
any time outstanding the Dollar amount set forth opposite such Lender’s name in
Schedule 2.01 under the heading “Commitment”, as such amount may be reduced from
time to time pursuant to Section 4.03 and the other applicable provisions
hereof. The initial aggregate amount of the Lenders’ Commitments is
$400,000,000.

           “Company” shall have the meaning set forth in the preamble.

           “Competitive Bid” shall mean an offer by a Lender to make a
Competitive Loan pursuant to Article III.

           “Competitive Bid Accept/Reject Letter” shall mean a notification made
by the Company pursuant to Section 3.01(d) in the form of Exhibit A-4.

           “Competitive Bid Rate” shall mean, as to any Competitive Bid, the
Competitive Loan Margin or the Fixed Rate, as applicable, offered by the Lender
making such Competitive Bid.

           “Competitive Bid Request” shall mean a request made pursuant to
Article III in the form of Exhibit A-1.

           “Competitive Borrowing” shall mean a Borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from the Lender or Lenders
whose Competitive Bids for such Borrowing have been accepted under the bidding
procedure described in Article III.

           “Competitive Loan” shall mean a Loan made pursuant to Article III.
Each Competitive Loan shall be a Eurocurrency Competitive Loan or a Fixed Rate
Loan.

           “Competitive Loan Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount of the outstanding Competitive Loans of
such Lender.

           “Competitive Loan Margin” shall mean, with respect to any Competitive
Loan bearing interest at a rate based on the Eurocurrency Rate, the marginal
rate of interest, if any, to be added to or subtracted from the Eurocurrency
Rate in order to determine the interest rate applicable to such Loan, as
specified by the Lender making such Loan in its related Competitive Bid.

5



--------------------------------------------------------------------------------



 



           “Conduit Lender” means any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument
subject to the consent of the Company (such consent not to be unreasonably
withheld); provided, that the designation by any Lender of a Conduit Lender
shall not relieve the designating Lender of any of its obligations to fund a
Loan under this Agreement if, for any reason, its Conduit Lender fails to fund
any such Loan, and the designating Lender (and not the Conduit Lender) shall
have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 4.09, 4.10, 4.11 or 11.05 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

           “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period plus, without duplication and to the extent reflected as
a charge in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax expense, (b) interest expense, amortization or write-off
of debt discount and debt issuance costs and commissions, discounts and other
fees and charges associated with Debt (including the Loans), (c) depreciation
and amortization expense (plus, to the extent GAAP then includes amounts as such
expense, amounts of such expenses (calculated under the current GAAP) for any
prior portion of such period if not otherwise so included), (d) amortization of
intangibles (including goodwill) and organization costs (e) any extraordinary,
unusual or non-recurring non-cash expenses or losses (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash losses on sales of assets outside of the
ordinary course of business), (f) one-time integration costs in connection with
the Acquisition incurred during the first 12 months (or 18 months in the case of
costs associated with the closure of manufacturing facilities) after the
Acquisition Date in an amount in the aggregate not to exceed $200,000,000 and
one-time transaction costs (other than integration costs) in connection with the
Acquisition incurred on or before the Acquisition Date or during the first three
months after the Acquisition Date, in each case as set forth in reasonable
detail on a schedule prepared by the Company and delivered to the Lenders with
the financial statements for the relevant period, (g) purchase accounting
adjustments (including inventory step-ups and write-downs of in-process research
and development) in connection with the Acquisition and made within the first
12 months of the Acquisition Date, (h) any non-cash expenses relating to stock
option exercises (if applicable accounting rules so require) and (i) any other
non-cash charges and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income, (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Leverage Ratio,
(i) if at any time during such Reference Period the Company or any Subsidiary
shall have made any Material Disposition, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such

6



--------------------------------------------------------------------------------



 



Reference Period and (ii) if during such Reference Period the Company or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period. As
used in this definition, “Material Acquisition” means any acquisition of
property or series of related acquisitions of property that (a) constitutes
assets comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(b) involves the payment of consideration by the Company and its Subsidiaries in
excess of $25,000,000; and “Material Disposition” means any Disposition of
property or series of related Dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $25,000,000.

           “Consolidated Interest Coverage Ratio” shall mean, for any period,
the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated
Interest Expense for such period.

           “Consolidated Interest Expense” shall mean, for any period, total
cash interest expense (including that attributable to Capital Lease Obligations)
of the Company and its Subsidiaries for such period with respect to all
outstanding Debt of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing), minus interest income on cash equivalent
investments.

           “Consolidated Leverage Ratio” shall mean, as at the last day of any
period, the ratio of (a) the sum of (i) Consolidated Total Debt plus, to the
extent not included in the definition of Consolidated Total Debt, (ii) the
aggregate amount of financing provided by third-parties in connection with
Permitted Receivables Securitizations on such day to (b) Consolidated EBITDA for
such period.

           “Consolidated Net Income” shall mean, for any period, the
consolidated net income (or loss) of the Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded, without duplication, (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary of the Company) in
which the Company or any of its Subsidiaries has an ownership interest, except
to the extent that any such income is actually received by the Company or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Company to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

           “Consolidated Net Tangible Assets” shall mean, with respect to the
Company, the total amount of its assets (less applicable reserves and other
properly deductible items) after deducting (i) all current liabilities
(excluding the amount of those which are by their terms extendable or renewable
at the option of the obligor to a date more than 12 months after the date as of
which the amount is being determined) and (ii) all goodwill, tradenames,
trademarks, patents, unamortized debt discount and expense and other like
intangible assets, all as set forth

7



--------------------------------------------------------------------------------



 



on the most recent balance sheet of the Company and its consolidated
subsidiaries and determined on a consolidated basis in accordance with GAAP.

           “Consolidated Total Debt” shall mean, at any date, the aggregate
stated balance sheet amount of all Debt of the Company and its Subsidiaries at
such date, determined on a consolidated basis in accordance with GAAP, minus up
to $50,000,000 of cash and cash equivalent investments held in the United States
by the Company and Zimmer and the Subsidiary Guarantors; provided that such cash
and cash equivalent investments are free of any Liens.

           “Contractual Obligation” shall mean, as to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

           “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

           “Credit Party” shall mean any Borrower or any Subsidiary Guarantor.

           “CSFB” shall mean Credit Suisse First Boston, a bank organized under
the laws of Switzerland, acting through its Cayman Islands branch.

           “Debt” of any Person, shall mean, without duplication, (i) all
obligations of such Person represented by notes, bonds, debentures or similar
evidences of indebtedness; (ii) all indebtedness of such Person for borrowed
money or for the deferred purchase price of property or services other than, in
the case of any such deferred purchase price, on normal trade terms, (iii) all
rental obligations of such Person as lessee under leases which shall have been
or should be recorded as Capital Lease Obligations, (iv) all indebtedness of
such Person created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(v) all obligations, contingent or otherwise, of such Person as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (vi) the liquidation value of all preferred capital
stock of such Person which is redeemable at the option of the holder thereof or
which may become (by scheduled or mandatory redemption) due within one year of
the Maturity Date, (vii) all Guarantees of such Person in respect of obligations
of the kind referred to in clauses (i) through (vi) above, (viii) all
obligations of the kind referred to in clauses (i) through (vii) above secured
by (or for which the holder of such obligation has an existing right, contingent
or otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by the applicable Person, whether or not such Person has
assumed or become liable for the payment of such obligation and (ix) for the
purposes of paragraph (f) of Article IX only, all obligations in respect of
Hedge Agreements. The Debt of any Person shall include Debt of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefore as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt expressly provide that such Person is not liable therefor.

8



--------------------------------------------------------------------------------



 



           “Default” shall mean any event or condition which constitutes an
Event of Default or which upon notice, lapse of time or both would, unless cured
or waived, become an Event of Default.

           “Designated Obligations” shall mean all obligations of the Credit
Parties with respect to (a) principal of and interest on the Revolving Loans and
(b) all facility fees under Section 4.06 with respect thereto.

           “Dollars” or “$” shall mean lawful money of the United States of
America.

           “Domestic Wholly Owned Subsidiary” shall mean a Wholly Owned
Subsidiary that is incorporated or organized under the laws of the United States
or any state or political subdivision thereof.

           “Effective Date” shall mean the date on which the conditions
specified in Section 6.01 are satisfied (or waived in accordance with
Section 11.07).

           “Engagement Letter” shall mean the Engagement Letter dated as of
April 7, 2004, between the Company and the Administrative Agent.

           “Environmental and Safety Laws” shall mean any and all applicable
current and future treaties, laws (including without limitation common law),
regulations, enforceable requirements, binding determinations, orders, decrees,
judgments, injunctions, permits, approvals, authorizations, licenses,
permissions, or binding agreements issued, promulgated or entered by any
Governmental Authority, relating to the environment, to employee health or
safety as it pertains to the use or handling of, or exposure to, any Hazardous
Substance, to preservation or reclamation of natural resources or to the
management, release or threatened release of any Hazardous Substance, including
without limitation the Hazardous Materials Transportation Act, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986, the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1977, the Clean Air
Act of 1970, as amended, the Toxic Substances Control Act of 1976, the
Occupational Safety and Health Act of 1970, as amended, the Emergency Planning
acid Community Right-to-Know Act of 1986, the Safe Drinking Water Act of 1974,
as amended, any similar or implementing state law, all amendments of any of
them, and any regulations promulgated under any of them.

           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.

           “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
or ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

           “ERISA Termination Event” shall mean (i) a “Reportable Event”
described in Section 4043 of ERISA and the regulations issued thereunder (other
than a “Reportable Event”

9



--------------------------------------------------------------------------------



 



not subject to the provision for 30-day notice to the PBGC under such
regulations), or (ii) the withdrawal of the Company or any of its ERISA
Affiliates from a “single employer” Plan during a plan year in which it was a
“substantial employer”, both of such terms as defined in Section 4001 (a) of
ERISA, or (iii) the incurrence of liability under Title IV of ERISA with respect
to the termination of a Plan, or (iv) the institution of proceedings to
terminate a Plan by the PBGC or (v) the receipt by the Company or any ERISA
Affiliate of any notice (whether or not written) from the PBGC of any event or
condition which the PBGC asserts is reasonably likely to constitute grounds
under Section 4042 of ERISA to terminate, or to appoint a trustee to administer,
any Plan or (vi) the partial or complete withdrawal of the Company or any ERISA
Affiliate of the Company from, or the Insolvency or Reorganization of, a
Multiemployer Plan as defined in Section 4001(a)(3) of ERISA.

           “Eurocurrency” when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to a Eurocurrency Rate.

           “Eurocurrency Rate” shall mean, with respect to any Eurocurrency
Borrowing for any Interest Period, the rate appearing on Page 3740 or Page 3750,
as the case may be, of Dow Jones Markets (or on any successor or substitute page
of such service, or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for deposits in Dollars with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “Eurocurrency Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the rate per annum (rounded upwards, if
necessary, to the next Basis Point) equal to the arithmetic average of the rates
at which deposits in Dollars approximately equal in principal amount to such
Borrowing and for a maturity comparable to such Interest Period are offered to
the principal London offices of the Reference Lenders (or, if any Reference
Lender does not at the time maintain a London office, the principal London
office of any Affiliate of such Reference Lender) in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided,
however, that, if only two Reference Lenders notify the Administrative Agent of
the rates offered to such Reference Lenders (or any Affiliates of such Reference
Lenders) as aforesaid, the Eurocurrency Rate with respect to such Eurocurrency
Borrowing shall be equal to the arithmetic average of the rates so offered to
such Reference Lenders (or any such Affiliates).

           “Eurocurrency Reserve Requirements” shall mean, with respect to the
Eurocurrency Loans of any Lender for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by any Governmental
Authority for determining the reserve, liquid asset or similar requirement with
respect to such Eurocurrency Loans for such Lender that is subject to the rules
and regulations of such Governmental Authority.

           “Event of Default” shall have the meaning assigned to such term in
Article IX.

10



--------------------------------------------------------------------------------



 



           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

           “Existing 364-Day Credit Agreement” shall mean the Amended and
Restated 364-Day Credit Agreement dated as of September 12, 2003, among the
Company, the Borrowers named therein, the lenders from time to time party
thereto and JPMCB, as Administrative Agent.

           “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as released on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so released for any day which is a Business Day, the arithmetic
average (rounded upwards, if necessary, to the next 1/100th of 1%), as
determined by the Administrative Agent, of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

           “Financial Officer” of any corporation shall mean the chief financial
officer, principal accounting officer, vice president of finance, controller or
treasurer of such corporation.

           “Fixed Rate” shall mean, with respect to any Competitive Loan (other
than a Eurocurrency Competitive Loan), the fixed rate of interest per annum
specified by the Lender making such Competitive Loan in its related Competitive
Bid.

           “Fixed Rate Loan” shall mean a Competitive Loan bearing interest at a
Fixed Rate.

           “Foreign Borrowing Subsidiary” shall mean any Borrowing Subsidiary
that is a Foreign Subsidiary.

           “Foreign Subsidiary” shall mean any Subsidiary that is not organized
under the laws of the United States or any State or political subdivision
thereof.

           “GAAP” shall mean generally accepted accounting principles in the
United States of America.

           “Governmental Authority” shall mean the government of any nation,
including, but not limited to, the United States of America, or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

           “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Debt or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt or
other obligation of the payment thereof, (c) to

11



--------------------------------------------------------------------------------



 



maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation or (d) as an account party in
respect of any letter of credit or letter of guaranty issued to support such
Debt or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.

           “Guarantor” shall mean the collective reference to the Company and
the Subsidiary Guarantors.

           “Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by-products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (“PCBs”), asbestos or
asbestos-containing material, and any substance, waste or material regulated or
that could reasonably be expected to result in liability under Environmental and
Safety Laws.

           “Hedge Agreements” shall mean all interest rate swaps, caps or collar
agreements or similar arrangements dealing with interest rates or currency
exchange rates or the exchange of nominal interest obligations, either generally
or under specific contingencies.

           “Inactive Subsidiary” shall mean, at any time, any Subsidiary that
(a) has consolidated assets of less than $50,000 at such time, (b) has not
conducted any business or other operations during the prior 12-month period and
(c) has no outstanding Debt at such time.

           “Insolvency” shall mean with respect to any Multiemployer Plan, the
condition that such plan is insolvent within the meaning of Section 4245 of
ERISA.

           “Interest Election Request” shall mean a request by a Borrower to
convert or continue a Borrowing in accordance with Section 4.02.

           “Interest Payment Date” shall mean (a) with respect to any ABR Loan,
the last day of each March, June, September and December, (b) with respect to
any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.

           “Interest Period” shall mean (a) as to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending either (x) on the
day that is two weeks thereafter or (y) on the numerically corresponding day in
the calendar month that is 1, 2, 3 or 6 (or, with the consent of all Lenders
making such Loan, 9 or 12) months thereafter, in each case as the applicable
Borrower may elect, and (b) as to any Fixed Rate Borrowing, the period (which

12



--------------------------------------------------------------------------------



 



shall not be less than seven days or more than 360 days) commencing on the date
of such Borrowing and ending on the date specified in the applicable Competitive
Bid Request; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurocurrency Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period referred to in clause (a)(y) above that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.

           “Investment Grade Standing” shall exist at any time when the actual
Ratings are at or above BBB- from S&P and at or above Baa3 from Moody’s. If
either of S&P or Moody’s shall change its system of classifications after the
date of this Agreement, Investment Grade Standing shall exist at any time when
the actual Rating is at or above the new Rating which most closely corresponds
to the above-specified level under the previous rating system.

           “JPMCB” shall mean JPMorgan Chase Bank, a New York banking
corporation.

           “Lenders” shall mean (a) the financial institutions listed on
Schedule 2.01 (other than any such financial institution that has ceased to be a
party hereto, pursuant to an Assignment and Acceptance) and (b) any financial
institution that has become a party hereto pursuant to an Assignment and
Acceptance; provided, that unless the context requires otherwise, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.

           “Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or
security interest.

           “Loan Documents” shall mean this Agreement, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination and each promissory note held
by a Lender pursuant to Section 4.04(e).

           “Loans” shall mean the loans made by the Lenders to the Borrowers
pursuant to this Agreement.

           “Margin Regulations” shall mean Regulations T, U and X of the Board
as from time to time in effect, and all official rulings and interpretations
thereunder or thereof.

           “Material Adverse Effect” shall mean a material adverse effect on the
business, operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole.

           “Maturity Date” shall mean the Termination Date, unless the Maturity
Date is extended pursuant to Section 4.03(d), in which case “Maturity Date”
shall mean the first anniversary of the Termination Date.

13



--------------------------------------------------------------------------------



 



           “Moody’s” shall mean Moody’s Investors Service, Inc. or any successor
thereto.

           “Net Cash Proceeds” shall mean (a) in the case of a Permitted
Receivables Securitization, the gross cash proceeds obtained from third-party
financing sources net of attorneys’ fees, investment banking fees, accountants’
fees, underwriting discounts and commissions and other customary fees and
expenses actually incurred in connection therewith and (b) in the case of a
Permitted Securities Issuance, the gross cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

           “Notice of Competitive Bid Request” shall mean a notification made
pursuant to Article III in the form of Exhibit A-2.

           “PBGC” shall mean the Pension Benefit Guaranty Corporation referred
to and defined in ERISA and any successor entity performing similar functions.

           “Permitted Debt” shall mean (i) Debt of any Subsidiary to any Credit
Party, (ii) Guarantees by any Subsidiary of Debt of any Credit Party (other than
the Company) and Guarantees by the Company of any Debt of any Subsidiary,
(iii) any Debt incurred pursuant to Sale and Leaseback Transactions permitted
under Section 8.03, (iv) Debt of any Subsidiary as an account party in respect
of trade letters of credit, to the extent that such letters of credit are not
drawn upon, (v) Debt assumed in connection with any Investment permitted under
Section 8.08, (vi) Debt secured by any Lien permitted pursuant to Section 8.02
(b) or (q), (vii) Debt consisting of guarantees of loans made to officers,
directors or employees of any Subsidiary, (viii) unsecured trade accounts
payable and other unsecured current Debt incurred in the ordinary course of
business and not more than 120 days past due (but excluding any Debt for
borrowed money), (ix) any Permitted Receivables Securitization, (x) any
Permitted Securities Issuance, (xi) Debt with respect to surety, appeal and
performance bonds obtained by any Subsidiary in the ordinary course of business,
(xii) Debt incurred under the Revolving Credit and Term Loan Agreement; and
(xiii) any replacement, renewal, refinancing or extension of any Debt referenced
above that does not exceed the aggregate principal amount (plus associated fees
and expenses) of the Debt being replaced, renewed, refinanced or extended
(except that accrued and unpaid interest not delinquent in accordance with its
terms may be part of any refinancing pursuant to this clause) and that otherwise
complies with this Agreement.

           “Permitted Receivables Securitization” shall mean the incurrence of
Debt in respect of any receivables securitization of the Company or any
Subsidiary, provided that the aggregate principal amount of all Permitted
Receivables Securitizations outstanding at any time shall not exceed
$200,000,000.

           “Permitted Securities Issuance” shall mean the issuance or incurrence
by the Company of any Debt for borrowed money (which may be guaranteed by one or
more Subsidiary Guarantors) in respect of debt securities issued in a public
offering or a private placement, provided that the aggregate principal amount of
all Permitted Securities Issuances outstanding at any time shall not exceed
$500,000,000, and provided further, that any debt

14



--------------------------------------------------------------------------------



 



securities (and related guarantees, if any) issued or incurred pursuant to any
Permitted Securities Issuance shall be subordinated to, or pari passu with, the
Loans or Guarantees thereof.

           “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

           “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) as defined in Section 4001(a)(3) of ERISA, subject to the
provisions of Title IV of ERISA or Section 412 of the Code that is maintained by
the Company or any ERISA Affiliate for current or former employees, or any
beneficiary thereof, of the Company or any ERISA Affiliate.

           “Pricing Grid” shall mean the Facility Fee and Applicable Margin
Pricing Grid set forth below.

                          S&P/Moody’s           Applicable   Applicable Rating
Equivalent           Margin for   Margin for of the Company’s          
Eurocurrency   ABR senior unsecured   Facility Fee   Revolving   Revolving
non-credit enhanced   (in Basis   Loans (in   Loans (in long-term debt

--------------------------------------------------------------------------------

  Points)

--------------------------------------------------------------------------------

  Basis Points)

--------------------------------------------------------------------------------

  Basis Points)

--------------------------------------------------------------------------------

Higher than
BBB+/Baa1
    7.5       30.0       0.0  
BBB+/Baa1 or
BBB/Baa1 or
BBB+/Baa2
    10.0       40.0       0.0  
BBB/Baa2 or
BBB-/Baa2 or
BBB/Baa3
    12.5       50.0       0.0  
BBB-/Baa3
    15.0       85.0       0.0  
BBB-/Ba1 or
BB+/Baa3
    20.0       130.0       30.0  
BB+/Ba1 or
lower or unrated
    20.0       155.0       55.0  

           If the S&P and Moody’s Ratings are one level apart, the higher Rating
will determine the Facility Fee and Applicable Margin; if the S&P and Moody’s
Ratings are more than one level apart, the Rating one level above the lower
Rating will be determinative. In the event that the Company’s senior unsecured
long-term debt is rated by only one of S&P and Moody’s, then that single Rating
shall be determinative. The Company hereby agrees that at all times it shall
maintain a Rating from either S&P or Moody’s. Each change in a Rating by a
Rating Agency shall be effective on the date such change is announced by such
Rating Agency.

           The Applicable Margin for the Loans shall be increased by 25.0 Basis
Points for each day that (i) the sum of (a) the Revolving Credit Exposures, (b)
the Competitive Loan Exposures and (c) the aggregate principal amount of the
loans (other than Term Loans) outstanding under the Revolving Credit and Term
Loan Agreement exceed 50% of the sum of (x) the total Commitments (or, if the
Term Loan Conversion Option has been exercised, the

15



--------------------------------------------------------------------------------



 



aggregate outstanding principal amount of the Loans outstanding) and (y) the
total revolving commitments under the Revolving Credit and Term Loan Agreement,
and (ii) the Company has an Investment Grade Standing.

           In addition to any increase in the Applicable Margins required by the
preceding paragraph, for each day after the effectiveness of the Term Loan
Conversion Option the Applicable Margin for the Loans shall be increased by 12.5
Basis Points if the Ratings shall be in the three highest categories in the
Pricing Grid above, and by 25.0 Basis Points at all other times.

           “Rating Agencies” shall mean Moody’s and S&P.

           “Ratings” shall mean the ratings from time to time established by the
Rating Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.

           “Reference Lenders” shall mean CSFB, JPMCB and Bank of America.

           “Register” shall have the meaning set forth in Section 11.04(d).

           “Reorganization” shall mean with respect to any Multiemployer Plan,
the condition that such plan is in reorganization within the meaning of Section
4241 of ERISA.

           “Required Lenders” shall mean, at any time, Lenders having Revolving
Credit Exposures and unused Commitments representing at least 51% of the sum of
the Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article IX, and for all purposes after the loans become due and payable pursuant
to Article IX or the Commitments shall have expired or terminated, the
Competitive Loan Exposures of the Lenders shall be included in their respective
Revolving Credit Exposures in determining the Required Lenders.

           “Revolving Credit and Term Loan Agreement” shall mean the Amended and
Restated Revolving Credit and Term Loan Agreement dated as of the date of this
Agreement, among the Company, Zimmer, Zimmer K.K., Zimmer Ltd., Centerpulse
Ltd., the borrowing subsidiaries party thereto, the lenders party from time to
time thereto and the Administrative Agents.

           “Revolving Credit Exposure” shall mean, as at any date of
determination with respect to any Lender, an amount equal to the aggregate
unpaid principal amount of such Lender’s Revolving Loans on such date,
including, Revolving Credit Exposure in respect of Revolving Loans for which the
Maturity Date has been extended following the exercise of the Term Loan
Conversion Option.

           “Revolving Loans” shall have the meaning set forth in Section 2.01.

           “Sale and Leaseback Transaction” shall mean any arrangement with any
Person pursuant to which the Company or any Subsidiary leases any property that
has been or is to be sold or transferred by the Company or the Subsidiary to
such Person, other than (i) temporary leases for a term, including renewals at
the option of the lessee, of not more than three years, (ii) leases between the
Company and a Subsidiary or between Subsidiaries, (iii) leases of

16



--------------------------------------------------------------------------------



 



property executed by the time of, or within 12 months after the latest of, the
acquisition, the completion of construction or improvement, or the commencement
of commercial operation, of such property and (iv) arrangements pursuant to any
provision of law with an effect similar to that under former Section 168(f)(8)
of the Internal Revenue Code of 1954.

           “S&P” shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc. or any successor rating agency.

           “SEC” shall mean the Securities and Exchange Commission.

           “subsidiary” shall mean, with respect to any Person (the “parent”) at
any date, (a) for purposes of Sections 8.03 and 8.06 only, any Person the
majority of the outstanding Voting Stock (or equivalent voting securities of any
Person which is not a corporation) of which is owned, directly or indirectly, by
the parent or one or more subsidiaries of the parent of such Person and (b) for
all other purposes under this Agreement, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.

           “Subsidiary” shall mean a subsidiary of the Company.

           “Subsidiary Guarantor” shall mean each Domestic Wholly Owned
Subsidiary that has executed a counterpart of this Agreement and has become a
guarantor of the Borrower Obligations.

           “Swiss Francs” or “CHF” shall mean the lawful money of Switzerland.

           “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority and all liabilities with respect thereto.

           “Term Loans” shall have the meaning assigned to such term in the
Revolving Credit and Term Loan Agreement.

           “Term Loan Conversion Option” shall have the meaning set forth in
Section 4.03(d).

           “Termination Date” shall mean May 23, 2005.

           “Transactions” shall mean the execution and delivery by the Credit
Parties of this Agreement (or, in the case of the Borrowing Subsidiaries, the
Borrowing Subsidiary Agreements) and the Revolving Credit and Term Loan
Agreement, the performance by the Credit Parties of their obligations hereunder
and thereunder, the borrowings made or to be made hereunder and thereunder and
the use of the proceeds thereof.

17



--------------------------------------------------------------------------------



 



           “Type” when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, “Rate” shall include the
Eurocurrency Rate, the Alternate Base Rate and the Fixed Rate.

           “Value” shall mean, with respect to a Sale and Leaseback Transaction,
an amount equal to the present value of the lease payments with respect to the
term of the lease (reduced by the amount of rental obligations of any sublessee
of all or part of the same property) remaining on the date as of which the
amount is being determined, without regard to any renewal or extension options
contained in the lease, discounted at an interest rate determined by the Company
at the time of the consummation of such Sale and Leaseback Transaction as long
as such interest rate is customary for leases of such type.

           “Voting Stock” shall mean, as applied to the stock of any
corporation, stock of any class or classes (however designated) having by the
terms thereof ordinary voting power to elect a majority of the members of the
board of directors (or other governing body) of such corporation other than
stock having such power only by reason of the happening of a contingency.

           “Wholly Owned Subsidiary” of any Person, a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the equity are, at the time any determination is
being made, owned by such Person or one or more wholly owned subsidiaries of
such Person or by such Person and one or more wholly owned subsidiaries of such
Person.

           SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

           SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same

18



--------------------------------------------------------------------------------



 



meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

           SECTION 1.04. Accounting Terms, GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Company notifies the Administrative Agent that the Company
wishes to amend any covenant in Article VIII or any related definition or other
financial term used herein to eliminate the effect of any change in GAAP
occurring after the date of this Agreement on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend Article VIII or any related definition or other financial term used
herein for such purpose), then the Company’s compliance with such covenant shall
be determined on the basis of GAAP in effect immediately before the relevant
change in GAAP became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Company and the Required
Lenders.

ARTICLE II

Amount and Terms of the Commitments

           SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make revolving loans (“Revolving Loans”) to
the Borrowers from time to time during the Availability Period in Dollars in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment, (ii) the sum of the total
Revolving Credit Exposures exceeding the total Commitments or (iii) the sum of
the total Revolving Credit Exposures plus the total Competitive Loan Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Loans. Revolving Loans repaid or prepaid on or after the
Termination Date may not be reborrowed.

           SECTION 2.02. Revolving Loans and Borrowings. (a) Each Revolving Loan
shall be made as part of a Borrowing consisting of Revolving Loans of the same
Type made by the Lenders ratably in accordance with their respective
Commitments. Each Competitive Loan shall be made in accordance with the
procedures set forth in Section 3.01.

           (b) The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make such Loans as
required.

           (c) Subject to Section 4.08, (i) Each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the Company (on its own
behalf or on behalf of any other applicable Borrower) may request in accordance
herewith and (ii) each Competitive Borrowing shall be comprised entirely of
Eurocurrency Loans or Fixed Rate Loans as the Company (on its own behalf or on
behalf of any other Borrower) may request in accordance

19



--------------------------------------------------------------------------------



 



herewith. Each Lender at its option may make any Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement.

           (d) At the commencement of each Interest Period for any Eurocurrency
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than 10
Eurocurrency Revolving Borrowings outstanding.

           (e) Notwithstanding any other provision of this Agreement, the
Company (on its own behalf or on behalf of any other Borrower) shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

           SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the applicable Borrower or the Company (on its own behalf
or on behalf of any other Borrower) shall notify the Administrative Agent of
such request by telephone, (a) in the case of a Eurocurrency Borrowing, not
later than 1:30 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in the form of Exhibit A-5. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

      (i) the aggregate amount of the requested Borrowing;

      (ii) the date of such Borrowing, which shall be a Business Day;

      (iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

      (iv) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”;

      (v) the location and number of the account of the applicable Borrower to
which funds are to be disbursed, which shall comply with the requirements of
Section 4.01; and

      (vi) the applicable Borrower.

20



--------------------------------------------------------------------------------



 



If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower or the Company, as the case may be, shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amount of
such Lender’s Loan to be made as part of the requested Borrowing.

           SECTION 2.04. Borrowing Subsidiaries. The Company may designate any
Wholly Owned Subsidiary of the Company as a Borrowing Subsidiary under the
Commitments; provided that if such Person shall be a Foreign Subsidiary, the
Administrative Agent shall be reasonably satisfied that the Lenders may make
loans and other extensions of credit to such Person in such Person’s
jurisdiction in compliance with applicable laws and regulations and without
being subject to any additional unreimbursed or unindemnified Tax or other
expense. Upon the receipt by the Administrative Agent of a Borrowing Subsidiary
Agreement executed by such a Wholly Owned Subsidiary and the Company, such
Wholly Owned Subsidiary shall be a Borrowing Subsidiary and a party to this
Agreement. A Subsidiary shall cease to be a Borrowing Subsidiary hereunder at
such time as no Loans, fees or any other amounts due in connection therewith
pursuant to the terms hereof shall be outstanding to such Subsidiary and such
Subsidiary and the Company shall have executed and delivered to the
Administrative Agent a Borrowing Subsidiary Termination; provided that,
notwithstanding anything herein to the contrary, no Borrowing Subsidiary shall
cease to be a Borrowing Subsidiary solely because it no longer is a Wholly Owned
Subsidiary of the Company so long as such Borrowing Subsidiary and the Company
shall not have executed and delivered to the Administrative Agent a Borrowing
Subsidiary Termination and the Guarantors’ guarantee of the Borrower Obligations
of such Borrowing Subsidiary pursuant to Section 11.16 has not been released.

ARTICLE III

Competitive Bid Loans

           SECTION 3.01. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Company (on its own behalf or on behalf of any other Borrower) may request
Competitive Bids and the Company (on its own behalf or on behalf of any other
Borrower) may (but shall not have any obligation to) accept Competitive Bids and
borrow Competitive Loans; provided that no Competitive Loan may be requested
that would result in the sum of the total Revolving Credit Exposures plus the
total Competitive Loan Exposures exceeding the total Commitments. To request
Competitive Bids, the Company (on its own behalf or on behalf of any other
Borrower) shall hand deliver or telecopy to the Advance Agent a duly completed
Competitive Bid Request in the form of Exhibit A-1 hereto, to be received by the
Advance Agent, in the case of a Eurocurrency Borrowing, not later than
10:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., New York City time, two Business Days before the date of the
proposed Borrowing. A Competitive Bid Request that does not conform
substantially to Exhibit A-1 may be rejected in the Advance Agent’s sole
discretion, and the Advance Agent shall promptly notify the Company

21



--------------------------------------------------------------------------------



 



of such rejection by telecopy. Each Competitive Bid Request shall specify the
following information in compliance with Section 2.02:

      (i) the aggregate amount of the requested Borrowing;

      (ii) the date of such Borrowing, which shall be a Business Day;

      (iii) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed
Rate Borrowing;

      (iv) the Interest Period to be applicable to such Borrowing, which shall
be a period contemplated by the definition of the term “Interest Period” and
shall end no later than the Termination Date;

      (v) the location and number of the account of the Borrower to which funds
are to be disbursed, which shall comply with the requirements of Section 4.01;
and

      (vi) the applicable Borrower.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Advance Agent shall notify the Lenders of the details thereof by
telecopy, inviting the Lenders to submit Competitive Bids.

           (b) Each Lender may (but shall not have any obligation to) make one
or more Competitive Bids to such Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be received by the Advance Agent
by telecopy, in the form of Exhibit A-3 hereto, in the case of a Eurocurrency
Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:30 a.m., New York City time,
one Business Day before the proposed date of such Competitive Borrowing.
Competitive Bids that do not conform substantially to the format of Exhibit A-3
may be rejected by the Advance Agent, and the Advance Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount of the Competitive Loan or Loans that the Lender is
willing to make (which shall be a minimum of $5,000,000 and an integral multiple
of $1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing Request by such Borrower), (ii) the Competitive Bid Rate or Rates at
which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.

           (c) The Advance Agent shall promptly notify such Borrower by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.

           (d) Subject only to the provisions of this paragraph, such Borrower
may accept or reject any Competitive Bid. Such Borrower shall notify the Advance
Agent by telephone, confirmed by telecopy in the form of a Competitive Bid
Accept/Reject Letter, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of

22



--------------------------------------------------------------------------------



 



a Eurocurrency Competitive Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of the proposed Competitive Borrowing,
and in the case of a Fixed Rate Borrowing, not later than 2:00 p.m., New York
City time, on the proposed date of the Competitive Borrowing; provided that
(i) the failure of such Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) such Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the Company rejects
a Competitive Bid made at a lower Competitive Bid Rate, (iii) the aggregate
amount of the Competitive Bids accepted by such Borrower shall not exceed the
aggregate amount of the requested Competitive Borrowing specified in the related
Competitive Bid Request, (iv) to the extent necessary to comply with clause
(iii) above, such Borrower may accept Competitive Bids at the same Competitive
Bid Rate in part, which acceptance, in the case of multiple Competitive Bids at
such Competitive Bid Rate, shall be made pro rata in accordance with the amount
of each such Competitive Bid and (v) except pursuant to clause (iv) above, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a minimum principal amount of $5,000,000 and an integral multiple of
$1,000,000; provided further that if a Competitive Loan must be in an amount
less than $5,000,000 because of the provisions of clause (iv) above, such
Competitive Loan may be for a minimum of $5,000,000 or any integral multiple of
$1,000,000 thereof, and in calculating the pro rata allocation of acceptances of
portions of multiple Competitive Bids at a particular Competitive Bid Rate
pursuant to clause (iv) the amounts shall be rounded to integral multiples of
$1,000,000 in a manner which shall be in the discretion of such Borrower. A
notice given by such Borrower pursuant to this paragraph (d) shall be
irrevocable.

           (e) The Advance Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

           (f) If the Advance Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Company (on its own behalf or on behalf of any other Borrower) at least one
quarter of an hour earlier than the time by which the other Lenders are required
to submit their Competitive Bids to the Advance Agent pursuant to paragraph
(b) of this Section 3.01.

           (g) All notices required by this Section 3.01 shall be given in
accordance with Section 11.01.

ARTICLE IV

General Provisions Applicable to Loans

           SECTION 4.01. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the account of the Administrative Agent or an
Affiliate thereof, most recently designated by it for such purpose by notice to
the Lenders, by 2:00 p.m., New York City time.

23



--------------------------------------------------------------------------------



 



The Administrative Agent will make Loans available to the applicable Borrower by
promptly crediting the amounts so received, in like funds, to an account of such
Borrower maintained with the Administrative Agent in New York City. If a
Borrowing shall not occur on such date because any condition precedent herein
specified shall not have been met, the Administrative Agent shall return the
amounts so received to the respective Lenders.

           (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
4.01 and may, in reliance upon such assumption, make available to such Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of
such Borrower, the interest rate on the applicable Borrowing; provided that no
repayment by such Borrower pursuant to this sentence shall be deemed to be a
prepayment for purposes of Section 4.10. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

           SECTION 4.02. Interest Elections. (a) Each Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower or the Company (on
its own behalf or on behalf of any other Borrower) may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The applicable Borrower or the Company (on its own behalf or on
behalf of any other Borrower) may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Competitive Borrowings,
which may not be converted or continued.

           (b) To make an election pursuant to this Section, the applicable
Borrower or the Company (on its own behalf or on behalf of any other Borrower)
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the applicable
Borrower or the Company (on its own behalf or on behalf of any other Borrower)
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Company or the
Applicable Borrower.

24



--------------------------------------------------------------------------------



 



           (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03:

     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

     (iii) whether the resulting Borrowing is to be an ABR Borrowing or
Eurocurrency Borrowing ; and

     (iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower or the Company (on
its own behalf or on behalf of any other Borrower) shall be deemed to have
selected an Interest Period of one month’s duration.

           (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

           (e) If the Company or the applicable Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.

           SECTION 4.03. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Termination Date.

           (b) The Company may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $3,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans,
(i) the outstanding Revolving Credit Exposure would exceed the Commitments or
(ii) the sum of the Revolving Credit Exposures plus the Competitive Loan
Exposures would exceed the total Commitments.

           (c) The Company shall notify the Administrative Agent, of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent or
an affiliate thereof shall advise the applicable Lenders of the contents
thereof. Each notice

25



--------------------------------------------------------------------------------



 



delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of any Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of any Commitments shall be made ratably
among the applicable Lenders in accordance with their respective applicable
Commitments.

           (d) The Company, may by written notice delivered to the
Administrative Agent not less than 20 and not more than 60 days prior to the
Termination Date, extend the Maturity Date with respect to all or any portion of
the outstanding Revolving Loans (“Term Loan Conversion Option”) from the
Termination Date to a date no later than the first anniversary of the
Termination Date; provided that (i) no Event of Default shall have occurred and
be continuing and (ii) the representations and warranties of each Credit Party
set forth in the Loan Documents shall be true and correct on and as of the
Termination Date, and the Administrative Agent shall have received, with a
counterpart or copy for each Lender, a certificate signed by the President, a
Vice President or a Financial Officer of the Company confirming the foregoing.

           SECTION 4.04. Repayment of Loans; Evidence of Debt. (a) Each of the
Borrowers hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender (i) on the Maturity Date, the then unpaid principal
amount of the Revolving Loans of such Lender and (ii) the then unpaid principal
amount of each Competitive Loan made by such Lender to such Borrower on the last
day of the Interest Period applicable to such Loan.

           (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of each Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

           (c) The Administrative Agent shall maintain a Register pursuant to
subsection 11.04(d) and an account for each applicable Lender in which it shall
record (i) the amount of each Loan made hereunder and any promissory note
evidencing such Loan, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

           (d) The entries made in the Register and the accounts of each Lender
maintained pursuant to paragraphs (b) and (c) of this Section shall be prima
facie evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans in accordance with the terms of this
Agreement.

           (e) Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such

26



--------------------------------------------------------------------------------



 



Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its assigns).

           SECTION 4.05. Prepayment of Loans. (a) A Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that no Borrower shall have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof.

           (b) A Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any optional or mandatory prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of prepayment, and
(ii) in the case of prepayment of an ABR Borrowing, not later than 12:00 noon,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid and, in the
case of a mandatory prepayment, a reasonably detailed calculation of the amount
of such prepayment; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of any Commitments as
contemplated by Section 4.03, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 4.03. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Class and Type as provided in
Section 2.02, except as necessary to apply fully the required amount of a
mandatory prepayment. Each prepayment of a Borrowing shall be applied ratably to
the Loans included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 4.07.

           (c) In the event and on each occasion that the Company or any
Subsidiary receives any Net Cash Proceeds from a Permitted Receivables
Securitization, the Company shall promptly after such Net Cash Proceeds are
received, prepay the Term Loans in an aggregate amount equal to such Net Cash
Proceeds. After the payment in full of all outstanding Term Loans, the aggregate
Revolving Commitments (as defined in the Revolving Credit and Term Loan
Agreement) will be automatically and permanently reduced by the amount of any
Net Cash Proceeds so received (or, following prepayment in full of the Term
Loans, so remaining). Following the reduction in full of the Revolving
Commitments under the Revolving Credit and Term Loan Agreement, the aggregate
Commitments hereunder will be automatically and permanently reduced by the
amount of any Net Cash Proceeds so received (or, following the reduction in full
of the Revolving Commitments under the Revolving Credit and Term Loan Agreement,
so remaining).

           (d) In the event and on each occasion that the Company or any
Subsidiary receives any Net Cash Proceeds from a Permitted Securities Issuance,
the Company shall promptly after such Net Cash Proceeds are received, prepay the
Term Loans in an aggregate amount equal to such Net Cash Proceeds. After the
payment in full of all outstanding Term

27



--------------------------------------------------------------------------------



 



Loans, the aggregate Revolving Commitments (as defined in the Revolving Credit
and Term Loan Agreement) will be automatically and permanently reduced by the
amount of any Net Cash Proceeds so received (or, following prepayment in full of
the Term Loans, so remaining) less the aggregate amount, as of the date of such
Permitted Securities Issuance, by which the Revolving Commitments have been
reduced or terminated pursuant to Section 4.03(b). Following the reduction in
full of the Commitments under the Revolving Credit and Term Loan Agreement, the
aggregate Commitments hereunder will be automatically and permanently reduced by
the amount of any Net Cash Proceeds so received (or, following the reduction in
full of the Revolving Commitments under the Revolving Credit and Term Loan
Agreement, so remaining).

           (e) If at any time for any reason the sum of the total Revolving
Credit Exposures plus the total Competitive Loan Exposures exceeds the total
Commitments then in effect, the Borrowers shall, as soon as practicable but in
no event later than the Business Day after learning thereof, prepay Revolving
Loans in an aggregate principal amount equal to the amount of such excess.

           SECTION 4.06. Fees. (a) The Company agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the facility fee rate set forth in the Pricing Grid from time to time
on the daily amount of the Commitments of such Lender (whether used or unused)
and, following the Termination Date, on the Revolving Credit Exposure of such
Lender, during the period from and including the Effective Date to but excluding
the Maturity Date; provided that, if such Lender continues to have any Revolving
Credit Exposure after the Maturity Date, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the Maturity Date to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure. Accrued facility fees shall be
payable in arrears on the last day of March, June, September and December of
each year, and on the date on which the Commitments terminate and on the
Maturity Date, commencing on the first such date to occur after the Effective
Date; provided that any facility fees accruing after the Maturity Date shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

           (b) The Company agrees to pay to the Administrative Agent, for its
own account, the administrative, auction and other fees separately agreed upon
between the Company and the Administrative Agent (collectively, the
“Administrative Fees”).

           (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.

           SECTION 4.07. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Margin.

           (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest (i) in the case of a Eurocurrency Loan, at the Adjusted Eurocurrency
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin or (ii) in the case of a Eurocurrency

28



--------------------------------------------------------------------------------



 



Competitive Loan, at the Adjusted Eurocurrency Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Competitive Loan
Margin applicable to such Loan.

           (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate
applicable to such Loan.

           (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by any Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

           (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (d) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurocurrency Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

           (f) All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at time when the Alternate Base Rate is based on clause (a) of the first
sentence of the definition of Alternate Base Rate shall be computed on the basis
of a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Eurocurrency Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

           SECTION 4.08. Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing:

           (a) the Administrative Agent shall have determined (which
determination shall be made in good faith and shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurocurrency Rate for such Interest Period; or

           (b) the Administrative Agent is advised by the Required Lenders (or,
in the case of a Eurocurrency Competitive Loan, the Lender that is required to
make such Loan) that the Eurocurrency Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Company (on its
own behalf or on behalf of the applicable Borrower) and the Lenders by telephone
or telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Company (on its own

29



--------------------------------------------------------------------------------



 



behalf or on behalf of the applicable Borrower) and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Borrowing, such Borrowing,
shall be made as an ABR Borrowing and (iii) any request by the Company (on its
own behalf or on behalf of any other Borrower) or any other Borrower for a
Eurocurrency Competitive Borrowing shall be ineffective; provided that (x) if
the circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Company for Eurocurrency Competitive Borrowings may be made to
Lenders that are not affected thereby and (y) if the circumstances giving rise
to such notice affect only one Type of Borrowing, then the other Type of
Borrowings shall be permitted.

           SECTION 4.09. Increased Costs. (a) If any Change in Law shall:

     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except for any such reserve requirement which is
reflected in the Adjusted Eurocurrency Rate); or

     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans or Fixed Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) by an amount deemed by such
Lender to be material or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise) by an
amount deemed by such Lender to be material, then the applicable Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs actually incurred or reduction actually
suffered.

           (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

           (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined, shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. The applicable Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

30



--------------------------------------------------------------------------------



 



           (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

           (e) Notwithstanding the foregoing provisions of this Section, a
Lender shall not be entitled to compensation pursuant to this Section in respect
of any Competitive Loan if the Change in Law that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made. The obligations of the
Borrowers under this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

           SECTION 4.10. Break Funding Payments. In the event of (a) the payment
or prepayment of any principal of any Eurocurrency Loan or Fixed Rate Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 4.05(b) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan or (e) the assignment of any Eurocurrency Loan or Fixed Rate Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by any Borrower pursuant to Section 4.13, then, in any such event,
the applicable Borrower shall compensate each Lender for the out-of-pocket loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the present value of the excess, if any, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, refinanced
or not borrowed (assumed to be the Eurocurrency Rate applicable thereto) for the
period from the date of such payment, prepayment, refinancing or failure to
borrow or refinance to the last day of the Interest Period for such Loan (or, in
the case of a failure to borrow or refinance the Interest Period for such Loan
which would have commenced on the date of such failure) over (ii) the amount of
interest (as reasonably determined by such Lender) that would be realized by
such Lender in reemploying the funds so paid, prepaid or not borrowed or
refinanced for such period or Interest Period, as the case may be. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section and setting forth in reasonable detail the
manner in which such amount or amounts shall have been determined shall be
delivered to the applicable Borrower and shall be conclusive absent manifest
error. Such Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. The obligations of the
Borrowers under this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

31



--------------------------------------------------------------------------------



 



           SECTION 4.11. Taxes. (a) Any and all payments to the Lenders or the
Administrative Agent hereunder by a Borrower or on behalf of any Borrower shall
be made free and clear of and without deduction for any and all current or
future Taxes or Other Taxes (as defined in Section 4.11(b) below) excluding
(i) Taxes imposed on the Administrative Agent or any Lender (or participant) as
a result of a present or former connection between the Administrative Agent or
such Lender (or participant) and the jurisdiction of the Governmental Authority
imposing such Tax or any political subdivision or taxing authority thereof or
therein (other than as a result of entering into this Agreement, performing any
obligations hereunder, receiving any payments hereunder or enforcing any rights
hereunder) and (ii) any Taxes that are attributable solely to the failure of any
Lender to comply with Section 4.11(g) or 4.11(h) (all such nonexcluded Taxes or
Other Taxes collectively or individually, “Non-Excluded Taxes”). If the relevant
Borrower shall be required to deduct any Non-Excluded Taxes from or in respect
of any sum payable hereunder to any Lender or the Administrative Agent, (i) the
sum payable shall be increased by the amount (an “Additional Amount”) necessary
so that after making all required deductions (including deductions applicable to
Additional Amounts payable under this Section 4.11) such Lender or the
Administrative Agent (as the case may be) shall receive an amount equal to the
sum it would have received had no such deductions been made, (ii) the relevant
Borrower shall make such deductions and (iii) the relevant Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

           (b) In addition, the relevant Borrower (or the Guarantors, as
applicable) shall pay to the relevant Governmental Authority in accordance with
applicable law any current or future stamp, intangibles or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Document that are
imposed by a Governmental Authority in a jurisdiction in which the relevant
Borrower (or Guarantor, as applicable) is incorporated, organized, managed and
controlled or considered to have its seat or otherwise has a connection (other
than as a result of entering into this Agreement, performing any obligations
hereunder, making payments hereunder or enforcing any rights hereunder (“Other
Taxes”).

           (c) The relevant Borrower (or Guarantor, as applicable) shall
indemnify each Lender (or participant) and the Administrative Agent for the full
amount of Non-Excluded Taxes paid by such Lender (or participant) or the
Administrative Agent, as the case may be, and any liability (including
penalties, interest and expenses (including reasonable attorney’s fees and
expenses)) arising therefrom or with respect thereto, whether or not such
Non-Excluded Taxes were correctly or legally asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability prepared by a Lender, or the Administrative Agent on its behalf and
setting forth in reasonable detail the manner in which such amount shall have
been determined, absent manifest error, shall be final, conclusive and binding
for all purposes. Such indemnification shall be made within 30 days after the
date the Lender or the Administrative Agent, as the case may be, makes written
demand therefor, which written demand shall be made within 60 days of the date
such Lender or the Administrative Agent receives written demand for payment of
such Non-Excluded Taxes from the relevant Governmental Authority.

           (d) If a Lender (or participant) or the Administrative Agent receives
a refund, which in its reasonable judgment is in respect of any Non-Excluded
Taxes as to which it has

32



--------------------------------------------------------------------------------



 



been indemnified by the relevant Borrower or with respect to which the relevant
Borrower has paid Additional Amounts pursuant to this Section 4.11, it shall
within 30 days from the date of such receipt pay over such refund to the
relevant Borrower (but only to the extent of indemnity payments made, or
Additional Amounts paid, by the relevant Borrower under this Section 4.11 with
respect to the Non-Excluded Taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender (or participant) or the Administrative
Agent and without interest (other than interest paid by the relevant
Governmental Authority with respect to such refund); provided, however, that the
relevant Borrower, upon the request of such Lender (or participant) or the
Administrative Agent, agrees to repay the amount paid over to the relevant
Borrower (plus penalties, interest or other charges) to such Lender (or
participant) or the Administrative Agent in the event such Lender (or
participant) or the Administrative Agent is required to repay such refund to
such Governmental Authority.

           (e) As soon as practicable after the date of any payment of
Non-Excluded Taxes by the relevant Borrower to the relevant Governmental
Authority, the relevant Borrower will deliver to the Administrative Agent at its
address referred to in Section 11.01, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing payment thereof.

           (f) Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section 4.11
shall survive the payment in full of the principal of and interest on all Loans
made hereunder.

           (g) Each Lender (or participant) that is not a United States Person
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall
deliver to the Company and the Administrative Agent two copies of either
(i) United States Internal Revenue Service Form W-8BEN or W8ECI or any
subsequent or substitute versions thereof or successors thereto or (ii) in the
case of a Non-U.S. Lender claiming exemption from U.S. Federal withholding tax
under Section 871 (h) or 881 (c) of the Code with respect to payments of
“portfolio interest,” a Form W-8BEN, or any subsequent or substitute versions
thereof or successors thereto (and, if such Non-U.S. Lender delivers a Form
W-8BEN pursuant to this clause (ii), a certificate representing that such
Non-U.S. Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code,
is not a 10 percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Code) of the Company and is not a controlled foreign corporation related to
the Company (within the meaning of Section 881(c)(3)(C) of the Code)), in each
case properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax on
payments by the Company under this Agreement. Each Lender (or participant) that
is a U.S. Person as defined in Section 7701(a)(30) of the Code shall deliver to
the Company and the applicable Administrative Agent two copies of Internal
Revenue Service Form W-9, or any subsequent or substitute versions thereof or
successors thereto, certifying that such Lender (or participant) is entitled to
a complete exemption from U.S. Federal backup withholding tax on payments made
pursuant to this Agreement. Such forms shall be delivered by each Lender on or
before the date it becomes a party to this Agreement (or, in the case of a
participant, on or before the date such participant becomes a participant
hereunder) and on or before the date, if any, such Lender changes its applicable
lending office by designating a different lending office (a “New Lending
Office”), unless each of the applicable lending office prior to such designation
and the New Lending Office are located within the United States. In addition,
each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of

33



--------------------------------------------------------------------------------



 



any form previously delivered by such Lender. Notwithstanding any other
provision of this Section 4.11(g), a Lender shall not be required to deliver any
form pursuant to this Section 4.11(g) that such Lender is not legally able to
deliver.

           (h) A Lender (or participant) that is entitled to an exemption from
or reduction of non-U.S. withholding tax under the law of the jurisdiction in
which a Borrower (other than the Company) is located, or any treaty to which
such jurisdiction is a party, with respect to payments under this Agreement
shall deliver to such Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by such
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender (or participant) is legally entitled
to complete, execute and deliver such documentation and in such Lender’s
reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender (or participant).

           (i) The relevant Borrower shall not be required to indemnify any
Lender, or to pay any Additional Amounts to any Lender, in respect of any
withholding tax pursuant to paragraph (a) or (c) above to the extent that
(i) the obligation to withhold amounts with respect to such withholding tax was
in effect and would apply to amounts payable to such Lender on the date such
Lender became a party to this Agreement (or, in the case of a participant, on
the date such participant became a participant hereunder) or, with respect to
payments to a New Lending Office, the date such Lender designated such New
Lending Office with respect to a Loan or, with respect to payments by a Borrower
pursuant to a Competitive Loan, as of the date the Company accepts a Competitive
Bid pursuant to Section 3.01(d); provided, however, that this clause (i) shall
not apply to any Lender (or participant) if the assignment, participation,
transfer or designation of a New Lending Office was made at the request of the
relevant Borrower; and provided further, however, that this clause (i) shall not
apply (x) to the extent the indemnity payment or Additional Amounts any Lender
(or participant) would be entitled to receive (without regard to this clause
(i)) do not exceed the indemnity payment or Additional Amounts that the Lender
(or participant) making the assignment, participation, transfer or designation
of such New Lending Office would have been entitled to receive in the absence of
such assignment, participation, transfer or designation or (y) to the extent the
obligation to withhold such amounts is an obligation of, or an obligation in
respect of payments made by, a Foreign Borrowing Subsidiary, or (ii) the
obligation to pay such Additional Amounts would not have arisen but for a
failure by such Lender (or participant) to comply with the provisions of
paragraph (g) or (h) of this Section 4.11.

           (j) Any Lender (or participant) claiming any indemnity payment or
Additional Amounts payable pursuant to this Section 4.11 shall use reasonable
efforts (consistent with legal and regulatory restrictions) to file any
certificate or document reasonably requested in writing by the relevant Borrower
or to change the jurisdiction of its applicable lending office if the making of
such a filing or change would avoid the need for or reduce the amount of any
such indemnity payment or Additional Amounts that may thereafter accrue and
would not, in the sole determination of such Lender (or participant), be
otherwise disadvantageous to such Lender (or participant).

34



--------------------------------------------------------------------------------



 



           (k) Nothing contained in this Section 4.11 shall require any Lender
(or participant) or the Administrative Agent to make available any of its tax
returns (or any other information that it deems to be confidential or
proprietary).

           SECTION 4.12. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs. (a) Each Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees, or of amounts payable under
Section 4.09, 4.10 or 4.11, or otherwise) prior to 3:00 p.m., New York City time
at the place of payment, on the date when due, in immediately available funds,
without setoff or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its office referred to in Section 11.01, or such other location as the
Administrative Agent shall designate from time to time, except that payments
pursuant to Sections 4.09, 4.10 or 4.11 and 11.05 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.

           (b) If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

           (c) If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and accrued interest thereon than the proportion received by any other Lender
participating in such Revolving Loan, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans of such other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by such Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise

35



--------------------------------------------------------------------------------



 



against such Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

          (d) Unless the Administrative Agent shall have received notice from a
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that such Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if such
Borrower has not in fact made such payment, then each of the applicable Lenders
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lenders with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 4.01(b) or 4.11(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

          SECTION 4.13. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 4.09, or if any Borrower is
required to pay any Additional Amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.11, then such
Lender shall use reasonable efforts to file any certificate or document
requested by the applicable Borrower (consistent with legal and regulatory
restrictions), to designate a different lending office for funding or booking
its Loans hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
filing, designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 4.09 or 4.11, as the case may be, in the future and
(ii) would not otherwise be disadvantageous to such Lender.

          (b) If any Lender requests compensation under Section 4.09, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 4.11,
or if any Lender defaults in its obligation to fund Loans hereunder, then such
Borrower may, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 11.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it and any and all rights and interests related
thereto) to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) such
Borrower shall have received the prior written consent of the Administrative
Agent which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Revolving Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the

36



--------------------------------------------------------------------------------



 



assignee (to the extent of such outstanding principal and accrued interest and
fees) or such Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
4.09 or payments required to be made pursuant to Section 4.10, such assignment
will result in a reduction in such compensation or payments.

ARTICLE V

Representations and Warranties

          The Company represents and warrants to each of the Lenders and the
Administrative Agent that:

          SECTION 5.01. Organization; Powers. Each Credit Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted and as
proposed to be conducted and (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify would not result in a Material Adverse Effect. Each Credit Party has
the corporate power and authority to execute and deliver this Agreement (or, in
the case of the Borrowing Subsidiaries, the Borrowing Subsidiary Agreements), to
perform its obligations under this Agreement and to borrow hereunder.

          SECTION 5.02. Authorization. The Transactions (a) are within each
Credit Party’s corporate powers and have been duly authorized by all requisite
corporate action and (b) do not (i) violate (A) any provision of any law,
statute, rule or regulation (including, without limitation, the Margin
Regulations), (B) any provision of the certificate of incorporation or other
constitutive documents or by-laws of the Company or any Subsidiary, (C) any
order of any Governmental Authority or (D) any provision of any indenture,
agreement or other instrument to which the Company or any Subsidiary is a party
or by which it or any of its property is or may be bound, (ii) conflict with,
result in a breach of or constitute (alone or with notice or lapse of time or
both) a default under any such indenture, agreement or other instrument or
(iii) result in the creation or imposition of any lien upon any property or
assets of the Company or any Subsidiary other than, in the case of clauses
(i)(A), (i)(C), (i)(D), (ii) and (iii), any such violations, conflicts,
breaches, defaults or liens that, individually or in the aggregate, would not
have a Material Adverse Effect.

          SECTION 5.03. Enforceability. This Agreement has been duly executed
and delivered by each of the Borrowers and constitutes, and each other Loan
Document constitutes or, when executed and delivered, will constitute a legal,
valid and binding obligation of each Credit Party thereto, enforceable in
accordance with its terms (subject, as to enforceability, to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity)).

          SECTION 5.04. Governmental Approvals. No action, consent or approval
of, registration or filing with or other action by any Governmental Authority is
required in

37



--------------------------------------------------------------------------------



 



connection with the Transactions except such as have been obtained or made and
are in full force and effect or except for the failure of which to obtain could
not reasonably be expected to have a Material Adverse Effect.

          SECTION 5.05. Financial Statements; No Material Adverse Effect.
(a) The Company has heretofore furnished to the Administrative Agent and the
Lenders its consolidated balance sheet and statements of income, stockholders’
equity and cash flows (i) as of and for the fiscal year ended December 31, 2003,
reported on by PricewaterhouseCoopers LLP, independent public accountants, and
(ii) as of and for the fiscal quarter and the portion of the fiscal year ended
March 31, 2004, certified by its chief financial officer. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.

          (b) Since December 31, 2003, there has been no material adverse effect
on the business, operations, properties or financial condition of the Company
and its Subsidiaries, taken as a whole.

          SECTION 5.06. Litigation, Compliance with Laws. (a) There are no
actions, proceedings or investigations filed or (to the knowledge of the
Company) threatened against the Company or any Subsidiary in any court or before
any Governmental Authority or arbitration board or tribunal which question the
validity or legality of this Agreement, the Transactions or any action taken or
to be taken pursuant to this Agreement and no order or judgment has been issued
or entered restraining or enjoining the Company from the execution, delivery or
performance of this Agreement nor is there any other action, proceeding or
investigation filed or (to the knowledge of the Company) threatened against the
Company or any Subsidiary in any court or before any Governmental Authority or
arbitration board or tribunal as to which there is a reasonable likelihood of an
adverse determination and that, if adversely determined, would be reasonably
likely to result in a Material Adverse Effect.

          (b) Neither the Company nor any Subsidiary is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default would
be reasonably likely to result in a Material Adverse Effect.

          SECTION 5.07. Federal Reserve Regulations. No part of the proceeds of
any Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.

          SECTION 5.08. Taxes. The Company and the Subsidiaries have filed or
caused to be filed all Federal and material state, local and foreign Tax returns
which are required to be filed by them, and have paid or caused to be paid all
material Taxes required to have been paid by them, other than any Taxes or
assessments the validity of which is being contested in good faith by
appropriate proceedings, and with respect to which appropriate accounting
reserves have, to the extent required by GAAP, been set aside.

38



--------------------------------------------------------------------------------



 



     SECTION 5.09. Employee Benefit Plans. The present aggregate value of
accumulated benefit obligations of each Plan and each foreign employee pension
benefit plan required to be funded (based on those assumptions used for
disclosure of such obligations in corporate financial statements in accordance
with GAAP) did not, as of the most recent statements available, exceed the
aggregate value of the assets for each plan by an amount in the aggregate for
all such plans that would reasonably be expected to have a Material Adverse
Effect. Except as would not individually or in the aggregate be reasonably
expected to have a Material Adverse Effect, (a) no ERISA Termination Event has
occurred or (b) each Plan has been established and administered in accordance
with its terms and in compliance with the applicable provisions of ERISA, the
Code and other applicable laws, rules and regulations.

     SECTION 5.10. Environmental and Safety Matters. Other than exceptions to
any of the following that would not in the aggregate have a Material Adverse
Effect: (a) the Company and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws; (b) there are and have been no
Hazardous Substances at any property owned, leased or operated by the Company
now or in the past, or at any other location, that could reasonably be expected
to result in liability of the Company or any Subsidiary under any Environmental
and Safety Law or result in costs to any of them arising out of any
Environmental and Safety Law; (c) there are no past, present, or, to the
knowledge of the Company and the Subsidiaries, anticipated future events,
conditions, circumstances, practices, plans, or legal requirements that could
reasonably be expected to prevent the Company or any of the Subsidiaries from,
or increase the costs to the Company or any of the Subsidiaries of, complying
with applicable Environmental and Safety Laws or obtaining or renewing all
material permits, approvals, authorizations, licenses or permissions required of
any of them pursuant to any such law; and (d) neither the Company nor any of the
Subsidiaries has retained or assumed, by contract or operation of law, any
liability, fixed or contingent, under any Environmental and Safety Law.

     SECTION 5.11. Properties. (a) Each of the Company and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property that are material to the business of the Company and its Subsidiaries
taken as a whole, except for defects in title that could not reasonably be
expected to result in a Material Adverse Effect.

     (b) Each of the Company and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
that are material to the business of the Company and its Subsidiaries taken as a
whole, and the use thereof by the Company and its Subsidiaries does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

     SECTION 5.12. Investment and Holding Company Status. Neither the Company
nor any of its Subsidiaries is (a) an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940 or (b) a
“holding company” as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

39



--------------------------------------------------------------------------------



 



ARTICLE VI

Conditions

          SECTION 6.01. Effective Date. The effectiveness of this Agreement
shall be subject to the satisfaction of each of the following conditions:

          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

          (b) The Existing 364-Day Credit Agreement and all commitments of the
lenders thereunder shall have been or shall simultaneously be terminated, all
amounts outstanding thereunder shall have been or shall simultaneously be paid
in full and the Administrative Agent shall have received evidence satisfactory
in form and substance to it demonstrating such termination and payment.

          (c) The Administrative Agent shall have received, with a counterpart
or copy for each Lender, such documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each Credit Party, the authorization of the
Transactions and other legal matters relating to the Credit Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

          (d) The representations and warranties of each Credit Party set forth
in the Loan Documents shall be true and correct on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier or later date and no Default shall have occurred and be continuing, and
the Administrative Agent shall have received, with a counterpart or copy for
each Lender, a certificate signed by the President, a Vice President or a
Financial Officer of the Company confirming the foregoing.

          (e) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the date hereof, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by any Credit Party hereunder or under any Loan Document.

          (f) The Administrative Agent (or its counsel) shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the date hereof) from Baker & Daniels, U.S. counsel for the Borrowers,
substantially in the form of Exhibit C and covering such other matters relating
to the Credit Parties, the Loan Documents or the Transactions as the
Administrative Agent or the Lenders shall reasonably request. The Company hereby
requests such counsel to deliver such opinion.

          (g) The Revolving Credit and Term Loan Agreement shall have been
executed and delivered by each of the parties thereto.

40



--------------------------------------------------------------------------------



 



          (h) The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the U.S.A. Patriot Act.

          SECTION 6.02. Conditions to All Other Extensions of Credit. The
obligation of each Lender to make a Loan on the occasion of any Borrowing (other
than a Borrowing made solely to refinance outstanding Borrowings that does not
increase the aggregate principal amount of the Loans of any Lender outstanding)
is subject to the satisfaction of the following conditions:

          (a) The Administrative Agent shall have received a Borrowing Request
in accordance with Section 2.03.

          (b) The Effective Date shall have occurred.

          (c) The representations and warranties of each Credit Party set forth
in the Loan Documents shall be true and correct on and as of the date of any
such Borrowing, except to the extent such representations and warranties
expressly relate to an earlier or later date.

          (d) At the time of and immediately after giving effect to such
Borrowing, as applicable, no Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs (c)
and (d) of this Section.

          SECTION 6.03. Initial Borrowing by Each Borrowing Subsidiary. The
obligation of each Lender to make a Loan on the occasion of the first Borrowing
by each Borrowing Subsidiary is subject to the satisfaction of the condition
that the Administrative Agent (or its counsel) shall have received a Borrowing
Subsidiary Agreement properly executed by such Borrowing Subsidiary and the
Company.

ARTICLE VII

Affirmative Covenants

          The Company covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan or any fees or any other amounts
payable hereunder shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, it will, and will cause each of the Subsidiaries to, on and
after the Effective Date:

          SECTION 7.01. Existence. Do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate, partnership and/or
limited liability company existence and its rights and franchises that are
material to the business of the Company and its Subsidiaries as a whole, except
as expressly permitted under Section 8.01 or 8.06 and except, in the case of any
Subsidiary, where the failure to do so would not result in a Material Adverse
Effect.

41



--------------------------------------------------------------------------------



 



          SECTION 7.02. Business and Properties. Comply in all respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including Environmental and Safety Laws and ERISA), whether now in effect or
hereafter enacted except instances that could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect; and at all times maintain
and preserve all property material to the conduct of the business of the Company
and its Subsidiaries as a whole and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so would not
result in a Material Adverse Effect.

          SECTION 7.03. Financial Statements, Reports, Etc. Furnish to the
Administrative Agent for distribution to each Lender:

          (a) within 105 days after the end of each fiscal year, its annual
report on Form 10-K as filed with the SEC, including its consolidated balance
sheet and the related consolidated earnings statement showing its consolidated
financial condition as of the close of such fiscal year and the consolidated
results of its operations during such year, all audited by
PricewaterhouseCoopers LLP or other independent certified public accountants of
recognized national standing selected by the Company and accompanied by an
opinion of such accountants to the effect that such consolidated financial
statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP;

          (b) within 60 days after the end of each of the first three fiscal
quarters of each fiscal year, its quarterly report on Form 10-Q as filed with
the SEC, including its unaudited consolidated balance sheet and related
consolidated earnings statement, showing its consolidated financial condition as
of the close of such fiscal quarter and the consolidated results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year (and each delivery of such statements shall be deemed a representation that
such statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes);

          (c) concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (i) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto and (ii)
demonstrating in reasonable detail calculation of the covenants set forth in
Section 8.04 as of the last day of the period covered by such financial
statements;

          (d) promptly after the same become publicly available, copies of all
reports on Form 8-K filed by it with the SEC, or any Governmental Authority
succeeding to any of or all the functions of the SEC, or copies of all reports
distributed to its shareholders, as the case may be; and

          (e) promptly, from time to time, such other information as any Lender
shall reasonably request through the Administrative Agent, including any
additional information

42



--------------------------------------------------------------------------------



 



relating to any one-time integration or transaction costs referred to in clause
(f) of the definition of the term “Consolidated EBITDA” (it being understood
that the Company shall not be required to provide any information or documents
which are subject to confidentiality provisions the nature of which prohibit
such disclosure).

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered on the date on which the Company provides notice (reasonably
identifying where the applicable disclosure may be obtained) to the
Administrative Agent that such information has been posted on the Company’s
website on the internet at www.zimmer.com, or on the SEC’s website on the
internet at www.sec.gov, or at another website identified in such notice and
accessible by the Lenders without charge.

          SECTION 7.04. Insurance. Keep its insurable properties adequately
insured at all times by financially sound and reputable insurers (which may
include captive insurers), and maintain such other insurance or self insurance
(including product liability insurance), to such extent and against such risks,
including fire and other risks insured against by extended coverage, as is
customary with companies similarly situated and in the same or similar
businesses.

          SECTION 7.05. Obligations and Taxes. Pay and discharge promptly when
due all material taxes, assessments and governmental charges imposed upon it or
upon its income or profits or in respect of its property, in each case before
the same shall become delinquent or in default and before penalties accrue
thereon, unless and to the extent that the same are being contested in good
faith by appropriate proceedings and adequate reserves with respect thereto
shall, to the extent required by GAAP, have been set aside.

          SECTION 7.06. Litigation and Other Notices. Give the Administrative
Agent written notice of the following within ten Business Days after any
executive officer of the Company obtains knowledge thereof:

          (a) the filing or commencement of any action, suit or proceeding which
the Company reasonably expects to result in a Material Adverse Effect;

          (b) any Event of Default or Default, specifying the nature and extent
thereof and the action (if any) which is proposed to be taken with respect
thereto; and

          (c) any change in any of the Ratings.

provided, that in each case the Company shall not be required to provide
separate notice of any event disclosed in any report promptly filed with the SEC
if the Company has provided notice to the Administrative Agent in accordance
with Section 7.03 as long as the Company has provided notice reasonably
identifying where the applicable disclosure may be obtained to the
Administrative Agent that such information has been posted.

          SECTION 7.07. Books and Records. (a) Keep proper books of record and
account in which full, true and correct entries are made of all material
dealings and transactions in relation to its business and activities and (b)
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties, to examine
and make extracts from its books and records, and to discuss its affairs,

43



--------------------------------------------------------------------------------



 



finances and condition with its officers and (in the presence of officers of a
Credit Party, whether by phone or in person) its independent accountants (in
each case subject to the Company’s obligations under applicable confidentiality
provisions), all at such reasonable times and as often as reasonably requested,
all at the expense of the applicable Lenders; provided that during the
continuation of any Default (x) any expense of the Lenders in connection with
the foregoing shall be for the account of the Company and (y) Lenders shall be
permitted to discuss the affairs, finances and condition of the Company and its
Subsidiaries without officers of the Credit Parties being present.

          SECTION 7.08. Subsidiary Guarantor. Cause each Domestic Wholly Owned
Subsidiary (other than a special purpose subsidiary organized to facilitate a
Permitted Receivables Securitization or an Inactive Subsidiary) to execute and
deliver a counterpart to this Agreement thereby assuming the obligations of a
Subsidiary Guarantor under Section 11.16 on the Effective Date, or, if later,
within 15 Business Days of such Person becoming such a Domestic Wholly Owned
Subsidiary.

          SECTION 7.09. Use of Proceeds. All proceeds of the Loans shall be used
for general corporate purposes, including acquisitions that are not prohibited
by the terms of this Agreement.

ARTICLE VIII

Negative Covenants

          The Company covenants and agrees with each Lender and the
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan or any fees or any other amounts
payable hereunder shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, it will not, and will not permit any of the Subsidiaries to,
on and after the Effective Date:

          SECTION 8.01. Consolidations, Mergers, and Sales of Assets. (a)
Consolidate or merge with or into any other Person or liquidate, wind up or
dissolve (or suffer any liquidation or dissolution) or (b) sell, or otherwise
transfer (in one transaction or a series of transactions), or permit any
Subsidiary to sell, or otherwise transfer (in one transaction or a series of
transactions), all or substantially all of the assets of the Company and the
Subsidiaries, taken as a whole, to any other Person; provided that (i) the
Company may merge or consolidate with another Person if the Company is the
corporation surviving such merger or consolidation, (ii) a Subsidiary may merge
or consolidate with another Person if (A) the Company is the surviving
corporation if the Company is a party to such merger or consolidation or (B) the
survivor of such merger or consolidation (in the event that it is not the
Subsidiary) shall assume all of the payment and performance obligations of such
Subsidiary on terms reasonably satisfactory to the Administrative Agent and
(iii) immediately after giving effect to any such merger or consolidation, no
Default or Event of Default shall have occurred and be continuing; provided,
however, that the foregoing restrictions of this Section 8.01 shall not apply to
transactions permitted under Section 8.06 or 8.08.

44



--------------------------------------------------------------------------------



 



          SECTION 8.02. Liens. Create, assume or suffer to exist any Lien upon
any property, except that the foregoing shall not prevent the Company or any
Subsidiary from creating, assuming or suffering to exist any of the following
Liens:

          (a) Liens existing on the Effective Date and set forth on
Schedule 8.02 hereof;

          (b) any Lien existing on property owned or leased by any Person at the
time it becomes a Subsidiary, provided that such Lien was not created in
anticipation of such person becoming a Subsidiary;

          (c) any Lien existing on property at the time of the acquisition
thereof by the Company or any Subsidiary provided that such Lien was not created
in anticipation of such acquisition;

          (d) Liens on property acquired, constructed or improved by the Company
or any Subsidiary; provided that the Debt secured thereby does not exceed 80% of
the cost of acquiring, constructing or improving such property and such Liens do
not apply to any other property of the Company or any Subsidiary;

          (e) Liens on receivables and the proceeds thereof securing any
Permitted Receivables Securitization;

          (f) any Liens securing Debt of the Company owing to a Subsidiary or a
Subsidiary owing to the Company or to another Subsidiary;

          (g) Liens for taxes, assessments or governmental charges or levies not
yet due or that are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Company or its Subsidiaries, as the case may be, in conformity with GAAP;

          (h) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business that are not more
than 60 days delinquent in accordance with their terms or that are being
contested in good faith by appropriate proceedings;

          (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements;

          (j) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

          (k) easements, rights-of-way, restrictions, licenses, reservations,
utility easements and other similar encumbrances imposed by law or incurred in
the ordinary course of business that, do not materially detract from the value
of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company and its Subsidiaries, considered as a
whole;

45



--------------------------------------------------------------------------------



 



          (l) any interest or title of a lessor under any lease entered into by
the Company or any Subsidiary in the ordinary course of its business and
covering only the assets so leased;

          (m) attachment or judgment Liens in respect of judgments or decrees
that have been vacated, discharged or stayed within 30 days from the entry
thereof; and attachment or judgment Liens in respect of judgments or decrees
that have been bonded pending appeal within 30 days from the entry thereof and
which do not exceed $75,000,000 in the aggregate;

          (n) Liens arising from precautionary U.C.C. financing statement
filings with respect to operating leases or consignment arrangements entered
into by the Company or any Subsidiary in the ordinary course of business;

          (o) customary Liens in favor of a banking institution arising by
operation of law encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and that
are within the general parameters customary in the banking industry;

          (p) any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any Lien referred to in clauses
(a) through (o) above, so long as the principal amount of the Debt or other
obligations secured thereby does not exceed the principal amount of Debt or
obligations so secured at the time of such extension, renewal or replacement
(except that, where an additional principal amount of Debt is incurred to
provide funds for the completion of a specific project, the additional principal
amount, and any related financing costs, may be secured by the Lien as well) and
such Lien is limited to the same property subject to the Lien so extended,
renewed or replaced (and improvements on such property); and

          (q) any Lien not permitted by clauses (a) through (p) above securing
Debt which, together with the aggregate outstanding principal amount of all
other Debt of the Company and its Subsidiaries which would otherwise be subject
to the foregoing restrictions and the aggregate Value of their existing Sale and
Leaseback Transactions which would be subject to the restrictions of Section
8.02 but for this clause (q), does not at any time exceed 5% of Consolidated Net
Tangible Assets.

          SECTION 8.03. Limitation on Sale and Leaseback Transactions. Enter
into any Sale and Leaseback Transaction, or permit any Subsidiary to do so,
unless the Company or such Subsidiary would be entitled to incur Debt, in a
principal amount equal to the Value of such Sale and Leaseback Transaction,
which is secured by Liens on the property to be leased without violating
Section 8.02.

          SECTION 8.04. Financial Condition Covenants. (a) Consolidated Leverage
Ratio. Permit the Consolidated Leverage Ratio as at the last day of any period
of four consecutive fiscal quarters of the Company to exceed 3.0 to 1.0.

          (b) Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as at the last day of any period of four consecutive
fiscal quarters of the Company to be less than 3.5 to 1.0.

46



--------------------------------------------------------------------------------



 



          SECTION 8.05. Indebtedness. Permit Subsidiaries of the Company to
create, issue, incur, assume, become liable in respect of or suffer to exist any
Debt (other than Permitted Debt) in an aggregate principal amount exceeding
$125,000,000 outstanding at any time.

          SECTION 8.06. Transactions with Affiliates. Enter into any material
transaction, including any purchase, sale, lease or exchange of property, the
rendering of any service or the payment of any management, advisory or similar
fees, with any Affiliate, except any such transaction which is (a) otherwise
permitted under this Agreement, in the ordinary course of business of the
relevant Affiliate and upon fair and reasonable terms no less favorable to the
relevant Affiliate than it would obtain in a comparable arm’s length transaction
with a Person that is not an Affiliate, (b) entered into prior to the Effective
Date or contemplated by any agreement identified on Schedule 8.06 hereof,
(c) between or among the Company or any Subsidiary exclusively, (d) any
Restricted Payment permitted under Section 8.07, (e) any transactions in
connection with any Permitted Receivables Securitization or (f) any arrangements
with officers, directors, representatives or other employees of the Company or
any Subsidiary relating specifically to employment as such.

          SECTION 8.07. Restricted Payments. At any time that the Company does
not have an Investment Grade Standing, declare or pay any dividend (other than
(i) dividends payable solely in common stock of the Person making such dividend
or options, warrants or rights to purchase shares of such common stock or (ii)
dividends or other distributions made pursuant to the Rights Agreement) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any capital stock of any Subsidiary, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Subsidiary
(collectively, “Restricted Payments”), except that any Subsidiary may make
Restricted Payments to the Company and its other equity holders, pro rata in
accordance with their respective equity interests in such Subsidiary.

          SECTION 8.08. Investments. At any time that the Company does not have
an Investment Grade Standing, make any advance, loan, extension of credit (by
way of guaranty or otherwise) or capital contribution to, or purchase any
capital stock, bonds, notes, debentures or other debt securities of, or any
assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

          (a) investments in Cash Equivalents;

          (b) extensions of trade credit in the ordinary course of business;

          (c) Loans and advances to employees of the Company or any Subsidiary
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for such employees not to exceed
$10,000,000 at any one time outstanding;

          (d) Loans to employees of the Company or any Subsidiary solely for the
purpose of exercising options to purchase the common stock of the Company or any
Subsidiary;

47



--------------------------------------------------------------------------------



 



          (e) intercompany Investments by the Company or any Subsidiary in the
Company or any Person that, prior to such investment, is a Guarantor, including
Guarantees by the Company of any Debt of any Subsidiary;

          (f) in addition to Investments otherwise expressly permitted by this
Section 8.08, Investments by the Company or any of its Subsidiaries in an
aggregate amount (valued at cost) at any time invested not to exceed the sum of
$250,000,000 plus any amount thereof financed with Company Stock or the proceeds
of the issuance of Company Stock;

          (g) Investments made or committed to be made when the Company has
Investment Grade Standing, together with any extensions, renewals or
replacements thereof (provided the aggregate amount of the Investment is not
increased), and

          (h) Loans and advances to vendors, distributors or agents in the
ordinary course of business in an aggregate amount not to exceed $20,000,000 at
any time outstanding.

ARTICLE IX

Events of Default

          In case of the happening of any of the following events (each an
“Event of Default”):

          (a) any representation or warranty made or deemed made in or in
connection with the execution and delivery of this Agreement or the Borrowings
hereunder or under any Borrowing Subsidiary Agreement shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;

          (b) default shall be made in the payment of any principal of any Loan
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or by acceleration thereof or
otherwise;

          (c) default shall be made in the payment of any interest on any Loan
or any fee or any other amount (other than an amount referred to in paragraph
(b) above) due hereunder, when and as the same shall become due and payable, and
such default shall continue unremedied for a period of five Business Days;

          (d) default shall be made in the due observance or performance of any
covenant, condition or agreement contained in Section 7.06 or Article VIII;

          (e) default shall be made in the due observance or performance of any
covenant, condition or agreement contained herein (other than those specified in
(b), (c) or (d) above) or in any other Loan Document and such default shall
continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent or any Lender to the Company;

          (f) the Company or any Subsidiary shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of one or more items of Debt
in an aggregate

48



--------------------------------------------------------------------------------



 



principal amount greater than or equal to $75,000,000, when and as the same
shall become due and payable (giving effect to any applicable grace period) or
(ii) fail to observe or perform any other term, covenant, condition or agreement
contained in any agreement or instrument evidencing or governing any such Debt
if the effect of any failure referred to in this clause (ii) is to cause such
Debt to become due prior to its stated maturity;

          (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Company or any Subsidiary, or of a substantial part of the
property or assets of the Company or any Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Subsidiary or for a
substantial part of the property or assets of the Company or any Subsidiary or
(iii) the winding up or liquidation of the Company or any Subsidiary; and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

          (h) the Company or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in (g) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
or for a substantial part of the property or assets of the Company or any
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;

          (i) one or more judgments for the payment of money in an aggregate
amount equal to or greater than $75,000,000 (exclusive of any amount thereof
reasonably expected to be covered by insurance) shall be rendered against the
Company, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor (whose liquidated judgment, along with those of any other judgment
creditors, exceeds $75,000,000) to levy upon assets or properties of the Company
or any Subsidiary to enforce any such judgment;

          (j) (i) a Plan of any Borrower shall fail to maintain the minimum
funding standard required by Section 412 of the Code for any plan year or a
waiver of such standard is sought or granted under Section 412(d) or (ii) an
ERISA Termination Event shall have occurred with respect to any Borrower or an
ERISA Affiliate has incurred, or in the reasonable opinion of the Required
Lenders is reasonably likely to incur, a liability to or on account of a Plan
under Section 4062, 4063, 4064, 4201 or 4204 of ERISA or (iii) any Person shall
engage in any prohibited transaction described in Sections 406 of ERISA or 4975
of the Code for which a statutory or class exemption is not available or a
private exemption has not been previously

49



--------------------------------------------------------------------------------



 



obtained from the United States Department of Labor or (iv) any Borrower or any
ERISA Affiliate shall fail to pay any required installment or any other payment
required to be paid by such entity under Section 412 of the Code on or before
the due date for such installment or other payment (taking into account any
extensions granted) or (v) any Borrower or any ERISA Affiliate shall fail to
make any contribution or payment to any Multiemployer Plan (as defined in
Section 4001(a)(3) of ERISA) which any Borrower or any ERISA Affiliate is
required to make under any agreement relating to such Multiemployer Plan or any
law pertaining thereto (taking into account any extensions granted), and, in the
event of the occurrence of any of the events described in clauses (i) through
(v) above, there shall result from any such event or events either a liability
or a material risk of incurring a liability which is reasonably expected to have
a Material Adverse Effect;

          (k) a Change in Control shall occur; or

          (l) the guarantee in Section 11.16 shall cease to be, or shall be
asserted by any Credit Party not to be, a valid and binding obligation on the
part of any Guarantor;

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Company or any other Borrower (which
notice to any other Borrower may be given to the Company), take either or both
of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities of the Borrowers accrued
hereunder, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived anything contained herein to the contrary notwithstanding; and, in any
event with respect to any Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of the Borrowers accrued hereunder shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived anything contained herein
to the contrary notwithstanding.

ARTICLE X

The Administrative Agent

          In order to expedite the transactions contemplated by this Agreement,
JPMCB is hereby appointed to act as the Administrative Agent and Advance Agent
on behalf of the Lenders. Each of the Lenders hereby irrevocably authorizes the
Administrative Agent (which term, for purposes of this Article X shall be deemed
to include the Advance Agent) to take such actions on behalf of such Lender or
holder and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof, together with such
actions and powers as are reasonably incidental thereto. The Administrative
Agent is hereby

50



--------------------------------------------------------------------------------



 



expressly authorized by the Lenders, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans and all other amounts due to the Lenders hereunder,
and promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Credit
Parties of any Event of Default of which the Administrative Agent has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by any Credit Party pursuant to this Agreement as received
by the Administrative Agent.

          Neither the Administrative Agent nor any of its respective directors,
officers, employees or agents shall be liable as such for any action taken or
omitted by any of them except for its or his or her own gross negligence or
wilful misconduct, or be responsible for any statement, warranty or
representation herein or the contents of any document delivered in connection
herewith, or be required to ascertain or to make any inquiry concerning the
performance or observance by any Borrower of any of the terms, conditions,
covenants or agreements contained in this Agreement. The Administrative Agent
shall not be responsible to the Lenders for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or other instruments
or agreements. The Administrative Agent may deem and treat the Lender which
makes any Loan as the holder of the indebtedness resulting therefrom for all
purposes hereof until it shall have received notice from such Lender, given as
provided herein, of the transfer thereof. The Administrative Agent shall in all
cases be fully protected in acting, or refraining from acting, in accordance
with written instructions signed by the Required Lenders and, except as
otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. The
Administrative Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person or
Persons. Neither the Administrative Agent nor any of its directors, officers,
employees or agents shall have any responsibility to any Borrower on account of
the failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or any Borrower of any of their
respective obligations hereunder or in connection herewith. The Administrative
Agent may execute any and all duties hereunder by or through its Affiliates,
agents or employees and shall be entitled to rely upon the advice of legal
counsel selected by them with due care with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by them in accordance with the advice of such counsel.

          The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement unless it shall be requested in
writing to do so by the Required Lenders.

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by notifying the Lenders and the Company. Upon any such resignation of
the Administrative Agent, the Required Lenders shall have the right to appoint a
successor Administrative Agent acceptable to the Company. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a

51



--------------------------------------------------------------------------------



 



successor Administrative Agent which shall be a bank having a combined capital
and surplus of at least $500,000,000 (or any Affiliate of such bank) with an
office in New York, New York. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor bank, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. After the Administrative
Agent’s resignation hereunder, the provisions of this Article X and
Section 11.05 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent.

          With respect to the Loans made by it hereunder, the Administrative
Agent in its individual capacity and not as Administrative Agent shall have the
same rights and powers as any other Lender and may exercise the same as though
it were not the Administrative Agent, and the Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not the Administrative Agent.

          Each Lender agrees (i) to reimburse the Administrative Agent, on
demand, in the amount of its pro rata share of any expenses incurred for the
benefit of the Lenders by the Administrative Agent, including counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders, which shall not have been reimbursed by the Borrowers and (ii) to
indemnify and hold harmless the Administrative Agent and any of its respective
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in its capacity as the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
it under this Agreement to the extent the same shall not have been reimbursed by
the Borrowers; provided that no Lender shall be liable to the Administrative
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or wilful misconduct of the Administrative Agent or
any of its directors, officers, employees or agents. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the aggregate Revolving Credit Exposure and unused Commitments at the time.

          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any related agreement or any document furnished hereunder or thereunder.

52



--------------------------------------------------------------------------------



 



ARTICLE XI

Miscellaneous

                SECTION 11.01. Notices. Notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed or sent by telecopy, as follows:

          (i) if to the Company, to Zimmer Holdings, Inc., 345 Main Street,
Warsaw, IN 46581, Attention of Sam R. Leno, Executive Vice President, Corporate
Finance and Operations and Chief Financial Officer (Telecopy No.: 574-372-4988);

          (ii) if to Zimmer, to Zimmer, Inc., 345 Main Street, Warsaw, IN 46581,
Attention of Sam R. Leno, Executive Vice President, Corporate Finance and
Operations and Chief Financial Officer (Telecopy No.: 574-372-4988);

          (iii) if to the Administrative Agent, to JPMorgan Chase Bank, 1111
Fannin Street, Houston, Texas 77002, Attention: Jennifer Anyigbo, Account
Manager (Telecopy No.: 713-750-2782 (email:jennifer.anyigbo@jpmorgan.com ); with
a copy of all documents to be delivered pursuant to Section 7.03 to JPMorgan
Chase Bank, 270 Park Avenue, 15th Floor, New York, New York 10017, Attention of
Lyette Proctor, (Telecopy No.: 212-270-5135) and to JPMorgan Chase Bank, 270
Park Avenue, 4th Floor, New York, New York, 10017, Attention of Dawn Lee Lum
(Telecopy No.: 212-270-5100);

          (iv) if to a Lender, to it at its address (or telecopy number) set
forth in Schedule 2.01 or in the Assignment and Acceptance pursuant to which
such Lender became a party hereto; and

          (v) if to any other Borrowing Subsidiary, to it at the address (or
telecopy number) set forth above for the Company. Each Borrower (other than the
Company) hereby irrevocably appoints the Company as its agent for the purpose of
giving on its behalf any notice and taking any other action provided for in this
Agreement (whether or not this Agreement expressly authorizes the Company to
take any such action on behalf of such Borrower) and hereby agrees that it shall
be bound by any such notice or action given or taken by the Company hereunder
irrespective of whether or not any such notice shall have in fact been
authorized by such Borrower and irrespective of whether or not the agency
provided for herein shall have theretofore been terminated.

                All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy to such party as provided in this Section or in accordance
with the latest unrevoked direction from such party given in accordance with
this Section.

                SECTION 11.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by any Credit Party herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Lenders and shall survive the making by the Lenders

53



--------------------------------------------------------------------------------



 



of the Loans regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid or the Commitments have not been
terminated.

          SECTION 11.03. Binding Effect. This Agreement shall become effective
when it shall have been executed by the Company, Zimmer and the Administrative
Agent and when the Administrative Agent shall have received copies hereof
(telecopied or otherwise) which, when taken together, bear the signature of each
Lender, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns, except that no
Borrower shall have the right to assign any rights hereunder or any interest
herein, except in accordance with Section 11.04, without the prior consent of
all the Lenders.

          SECTION 11.04. Successors and Assigns. (a) Whenever in this Agreement
any of the parties is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any party that are contained in this Agreement shall bind and
inure to the benefit of its successors and assigns.

          (b) Each Lender other than any Conduit Lender may assign to one or
more assignees all or a portion of its interests, rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided, however, that, except in the case of an
assignment to another Lender, an Affiliate of a Lender or an Approved Fund,
(i) each of the Company (so long as no Event of Default shall have occurred and
be continuing) and the Administrative Agent must give its prior written consent
to such assignment (which consent in each case shall not be unreasonably
withheld) and (ii) the amount of the Commitments of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless it shall be the entire amount of such
Lender’s Commitments or Loans, as applicable. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, and a processing and recordation fee of $3,500; provided, however,
that such processing and recordation fee shall not be payable in the case of
assignments made by or to Arrangers or their Affiliates. Upon acceptance and
recording pursuant to paragraph (e) of this Section 11.04, from and after the
effective date specified in each Assignment and Acceptance, which effective date
shall be at least five Business Days after the execution thereof, (x) the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement and (y) the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto (but shall (i) continue to be entitled to the benefits of
Sections 4.09, 4.10, 4.11 and 11.05, as well as to any fees accrued for its
account hereunder and not yet paid and (ii) continue to be subject to the
confidentiality provisions hereof). Notwithstanding the foregoing, any Lender
assigning its rights and obligations under this Agreement may retain any
Competitive Loans made by it outstanding at such time, and in such case shall
retain its rights hereunder in respect of any Loans so retained until such Loans
have been repaid in full in accordance with this Agreement. Notwithstanding

54



--------------------------------------------------------------------------------



 



the foregoing, any Conduit Lender may assign at any time to its designating
Lender hereunder without the consent of the Company or the Administrative Agent
any or all of the Loans it may have funded hereunder and pursuant to its
designation agreement and without regard to the limitations set forth in the
first sentence of this Section 11.04(b).

          For the purpose of this Section 11.04(b), the term “Approved Fund” has
the following meaning:

          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender or (iii)
an entity or an Affiliate of an entity that administers or manages a Lender.

          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the assignee thereunder shall be deemed to
confirm to and agree with each other and the other parties hereto as follows:
(i) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim; (ii)
except as set forth in (i) above, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrowers or the performance or
observance by the Borrowers of any obligations under this Agreement or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.03 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

          (d) The Administrative Agent shall maintain at its office referred to
in Section 11.01 a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and the principal amount of the Loans owing to, each Lender
pursuant to the terms hereof from time to time and any promissory notes
evidencing such Loans (the “Register”). The entries in the Register shall be
conclusive in the absence of manifest error and the Company, the other
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of

55



--------------------------------------------------------------------------------



 



this Agreement. No assignment or transfer of any Loan (or portion thereof) or
any Note evidencing such Loan shall be effected unless and until it has been
recorded in the Register as provided in this subsection 11.04(d).
Notwithstanding any other provision of this Agreement, any assignment or
transfer of all or part of a promissory note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the promissory
note (and each promissory note shall expressly so provide), accompanied by a
duly executed Assignment and Acceptance, and thereupon one or more new
promissory notes in the same aggregate principal amount shall be issued to the
designated Assignee and the old promissory notes shall be returned by the
Administrative Agent to the Company marked “cancelled”. The Register shall be
available for inspection by each party hereto, at any reasonable time and from
time to time upon reasonable prior notice.

           (e) Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and, if required, the written consent of
the Company to such assignment, the Administrative Agent shall (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register.

           (f) Each Lender other than any Conduit Lender may sell participations
to one or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided, however, that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto or thereto for the
performance of such obligations, (iii) each participating bank or other entity
shall be entitled to the benefit of the cost protection provisions contained in
Sections 4.09, 4.10 and 4.11 to the same extent as if it was the selling Lender
(and limited to the amount that could have been claimed by the selling Lender
had it continued to hold the interest of such participating bank or other
entity, it being further agreed that the selling Lender will not be permitted to
make claims against the Borrowers under Section 4.09(b) for costs or reductions
resulting from the sale of a participation), except that all claims made
pursuant to such Sections shall be made through such selling Lender and (iv) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such selling Lender in connection with such Lender’s
rights and obligations under this Agreement, and such Lender shall retain the
sole right to enforce the obligations of the Borrowers relating to the Loans and
to approve any amendment, modification or waiver of any provision of this
Agreement (other than amendments, modifications or waivers decreasing any fees
payable hereunder or thereunder or the amount of principal of or the rate at
which interest is payable on the Loans, extending the final scheduled maturity
of the Loans or any date scheduled for the payment of interest on the Loans,
extending the Commitments or releasing any Guarantor from its obligations
hereunder).

           (g) Any Lender or participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 11.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Company or the other Borrowers
furnished to such Lender; provided that, prior to any such

56



--------------------------------------------------------------------------------



 



disclosure, each such assignee or participant or proposed assignee or
participant shall be subject to the confidentiality provisions contained herein.

     (h) The Borrowers shall not assign or delegate any rights and duties
hereunder, except in accordance with Section 8.01, without the prior written
consent of all Lenders.

     (i) Any Lender may at any time pledge or otherwise assign all or any
portion of its rights under this Agreement to a Federal Reserve Bank; provided
that no such pledge shall release any Lender from its obligations hereunder. In
order to facilitate such an assignment to a Federal Reserve Bank, the relevant
Borrower shall, at the request of the assigning Lender, duly execute and deliver
to the assigning Lender a promissory note or notes evidencing the Loans made by
the assigning Lender hereunder.

     (j) Each party hereto hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

     SECTION 11.05. Expenses, Indemnity. (a) The Company agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent and the
Arrangers in connection with entering into this Agreement or in connection with
any amendments, modifications or waivers of the provisions hereof or thereof
(including the reasonable fees, disbursements and other charges of a single
counsel), or incurred by the Administrative Agent, the Arrangers or any Lender
in connection with the enforcement of their rights in connection with this
Agreement or in connection with the Loans made hereunder or thereunder,
including the fees and disbursements of counsel for the Administrative Agent and
the Arrangers and, in the case of enforcement, each Lender.

     (b) The Company agrees to indemnify the Administrative Agent, the
Arrangers, each Lender, each of their Affiliates and the directors, officers,
employees and agents of the foregoing (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, incurred by or asserted against any Indemnitee arising out of (i)
the consummation of the transactions contemplated by this Agreement, (ii) the
use of the proceeds of the Loans or (iii) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto; provided that (x) such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses result from the gross negligence or wilful
misconduct of such Indemnitee and (y) such indemnity shall not apply to losses,
claims, damages, liabilities or relate expenses that result from disputes solely
between Lenders.

57



--------------------------------------------------------------------------------



 



     (c) The provisions of this Section 11.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Administrative Agent
or any Lender. All amounts due under this Section 11.05 shall be payable on
written demand therefor.

     SECTION 11.06. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

     SECTION 11.07. Waivers, Amendment. (a) No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or consent to any departure therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the Company
or any other Borrower in any case shall entitle such party to any other or
further notice or demand in similar or other circumstances.

     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrowers and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan, or amend or modify Section 11.16,
without the prior written consent of each Lender directly affected thereby,
(ii) increase the Commitments or decrease or extend the date for payment of the
facility fees of any Lender without the prior written consent of such Lender,
(iii) amend or modify the provisions of Section 4.12 or Section 11.04(h), the
provisions of this Section 11.07 or the definition of the “Required Lenders”, or
release any Guarantor from its obligations under Section 11.16 hereof except for
the release of a Subsidiary Guarantor in connection with the consummation of a
transaction permitted under Section 8.01, without the prior written consent of
each Lender, (iv) change the provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of one Class differently from the rights of Lenders holding Loans
of any other class without the prior written consent of Lenders holding a
majority in interest of the outstanding Loans and unused Commitments of each
adversely affected Class or (v) change the requirement that disbursements made
by any Lender be made ratably with respect to its applicable Commitment without
the prior written consent of each Lender directly affected thereby; provided
further, however, that no such agreement shall amend, modify or otherwise affect
the rights or duties of (x) the Administrative Agent hereunder without the prior
written consent of the Administrative Agent or (y) an Arranger under
Section 11.04(b) without the prior written consent of such Arranger. Each

58



--------------------------------------------------------------------------------



 



Lender shall be bound by any waiver, amendment or modification authorized by
this Section 11.07 and any consent by any Lender pursuant to this Section 11.07
shall bind any assignee of its rights and interests hereunder.

           SECTION 11.08. Entire Agreement. This Agreement and the Engagement
Letter constitute the entire contract among the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any party other than
the parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

           SECTION 11.09. Severability. In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

           SECTION 11.10. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 11.03.

           SECTION 11.11. Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

           SECTION 11.12. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or obligations of each Credit Party now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Company
after such setoff and application made by such Lender, but the failure to give
such notice shall not affect the validity of such setoff and application. The
rights of each Lender under this Section 11.12 are in addition to other rights
and remedies (including, without limitation, other rights of setoff) which such
Lender may have.

           SECTION 11.13. Jurisdiction: Consent to Service of Process. (a) Each
party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties

59



--------------------------------------------------------------------------------



 



hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Subject to the foregoing and to paragraph
(b) below, nothing in this Agreement shall affect any right that any party
hereto may otherwise have to bring any action or proceeding relating to this
Agreement against any other party hereto in the courts of any jurisdiction.

           (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or thereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

           (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

           (d) Each Borrower hereby irrevocably appoints the Company as its
agent for the service of process in any action referred to in Section 11.13(a)
and agrees that service of process in any such proceeding may be made by mailing
or delivering a copy thereof to it care of the Company at its address for notice
set forth in Section 11.01.

           (e) Each Credit Party waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Section for any special, exemplary, punitive or
consequential damages.

           SECTION 11.14. Waiver of Jury Trial. Each party hereto hereby waives,
to the fullest extent permitted by applicable law, any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out
of, under or in connection with this Agreement. Each party hereto (a) certifies
that no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
and other parties hereto have been induced to enter into this Agreement by,
among other things, the mutual waivers and certification in this Section 11.14.

           SECTION 11.15. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

           (b) The obligations of each Borrower in respect of any sum due to any
party hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum

60



--------------------------------------------------------------------------------



 



adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 11.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

           SECTION 11.16. Guaranty. In order to induce the Lenders to make Loans
to the Company and the other Borrowers, each Guarantor hereby unconditionally
and irrevocably guarantees as a primary obligor the Borrower Obligations of all
the Borrowers. Each Guarantor further agrees that the Borrower Obligations may
be extended and renewed, in whole or in part, without notice to or further
assent from it, and that it will remain bound upon its agreement hereunder
notwithstanding any extension or renewal of any Borrower Obligation.

           Each Guarantor waives promptness, diligence, presentment to, demand
of payment from and protest to the Borrowers of any Borrower Obligations, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment. The obligations of each Guarantor hereunder shall be absolute and
unconditional and not be affected by, and each Guarantor waives any defense it
may now or hereafter have arising out of (a) the failure of any Lender or the
Administrative Agent to assert any claim or demand or to enforce any right or
remedy against any Borrower under the provisions of this Agreement or any of the
other Loan Documents or otherwise; (b) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, any other Loan
Documents or any other agreement; (c) the failure of any Lender to exercise any
right or remedy against any Borrower; (d) the invalidity or unenforceability of
any Loan Document; (e) the validity, legality or enforceability of this
Agreement or any Loan or any document or instrument relating thereto or given in
connection therewith; or (f) any other circumstance which might otherwise
constitute a defense available to or discharge of a Borrower or a guarantor
(other than indefeasible payment).

           Each Guarantor further agrees that its agreements hereunder
constitutes a promise of payment when due and not of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of any Borrower or
any other Person.

           The obligations of each Guarantor hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, and shall
not be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Borrower Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Guarantors hereunder shall not be discharged
or impaired or otherwise affected by the failure of the Administrative Agent or
any Lender to assert any claim or demand or to enforce any remedy under this
Agreement or under any other Loan Document or any other agreement, by any waiver
or modification in respect of any thereof, by any default, failure or delay,
wilful or otherwise, in the performance of the Borrower Obligations, or by any
other act or omission which may or might in any manner or to any extent

61



--------------------------------------------------------------------------------



 



vary the risk of the Guarantors (or any of them) or otherwise operate as a
discharge of the Guarantors (or any of them) as a matter of law or equity.

           Each Guarantor further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Borrower
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any Lender upon the bankruptcy or reorganization of any Borrower or
otherwise.

           In furtherance of the foregoing and not in limitation of any other
right which the Administrative Agent or any Lender may have at law or in equity
against the Guarantors (or any of them) by virtue hereof, upon the failure of
any Borrower to pay any Borrower Obligation when and as the same shall become
due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will, upon receipt of written
demand by the Administrative Agent, forthwith pay, or cause to be paid, in cash
the amount of such unpaid Borrower Obligation. In the event that, by reason of
the bankruptcy of any Borrower (i) acceleration of Loans made to such Borrower
is prevented and (ii) the Guarantors shall not have prepaid the outstanding
Loans and other amounts due hereunder owed by such Borrower, the Guarantors will
forthwith purchase such Loans and other amounts at a price equal to the
principal amount thereof plus accrued interest thereon and any other amounts due
hereunder with respect thereto. Each Guarantor further agrees that if payment in
respect of any Borrower Obligation shall be due at a place of payment other than
New York and if, by reason of any Change in Law, war or civil disturbance or
similar event, payment of such Borrower Obligations in such place of payment
shall be impossible or, in the judgment of any applicable Lender, not consistent
with the protection of its rights or interests, then, at the election of any
applicable Lender, the Guarantors shall make payment of such Borrower Obligation
in New York, and shall indemnify such Lender against any losses or expenses that
it shall sustain as a result of such alternative payment.

           Following indefeasible payment in full in cash of all Borrower
Obligations and the termination of the Commitments hereunder, upon payment by
any Guarantor of any Borrower Obligations, each Lender shall, in a reasonable
manner, assign the amount of such Borrower Obligations owed to it and paid by
such Guarantor pursuant to this guarantee to such Guarantor, such assignment to
be pro tanto to the extent to which the Borrower Obligations in question were
discharged by such Guarantor, or make such disposition thereof as such Guarantor
shall direct (all without recourse to any Lender and without any representation
or warranty by any Lender except with respect to the amount of the Borrower
Obligations so assigned).

           Each Subsidiary Guarantor hereby agrees that to the extent that a
Subsidiary Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Subsidiary Guarantor shall be entitled to seek and
receive contribution from and against any other Subsidiary Guarantor hereunder
which has not paid its proportionate share of such payment. Each Subsidiary
Guarantor’s right of contribution shall be subject to the terms and conditions
of the immediately following paragraph. The provisions of this paragraph shall
in no respect limit the obligations and liabilities of any Subsidiary Guarantor
to the Administrative Agent and the Lenders and each Subsidiary Guarantor shall
remain liable to the Administrative Agent and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

62



--------------------------------------------------------------------------------



 



           Upon payment by any Guarantor of any sums as provided above, all
rights of the Guarantors against any Borrower arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Borrower Obligations to the Lenders and termination of the Commitments.

           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Subsidiary Guarantor in its
capacity as a guarantor under this Section 11.16 shall in no event exceed the
amount which can be guaranteed by such Subsidiary Guarantor under applicable
federal and state laws relating to the insolvency of debtors (after giving
effect to the right of contribution established above).

           Each Guarantor agrees that the Borrower Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 11.16 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.

           SECTION 11.17. Confidentiality. Each of the Administrative Agent and
the Lenders expressly agrees, for the benefit of the Company and the
Subsidiaries, to maintain the confidentiality of the Confidential Information
(as defined below), except that Confidential Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an express agreement for the benefit of the Company
and the Subsidiaries containing provisions substantially the same as those of
this Section, to any assignee of or participant in, or any prospective assignee
of or participant in, any of its rights or obligations under this Agreement or
to any direct or indirect counter party to a Hedge Agreement, (g) with the
consent of the Company and the Subsidiaries, (h) to the National Association of
Insurance Commissioners or any similar organization or any nationally recognized
ratings agency, or (i) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to any Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Company and the Subsidiaries.
For the purposes of this Section, “Confidential Information” means all
information, including material nonpublic information within the meaning of
Regulation FD promulgated by the SEC (“Regulation FD”), received from the
Company and the Subsidiaries relating to such entities or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such entities; provided that, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Confidential Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person customarily accords to its
own confidential information; provided, however, that

63



--------------------------------------------------------------------------------



 



with respect to disclosures pursuant to clauses (b) and (c) of this Section,
unless prohibited by law or applicable court order, each Lender and the
Administrative Agent shall attempt to notify the Company and the Subsidiaries of
any request by any governmental agency or representative thereof or other Person
for disclosure of Confidential Information after receipt of such request, and if
reasonable, practicable and permissible, before disclosure of such Confidential
Information. It is understood and agreed that the Company and the Subsidiaries
and their respective Affiliates may rely upon this Section 11.17 for any
purpose, including without limitation to comply with Regulation FD.
Notwithstanding anything herein to the contrary, any Party to this Agreement
(and any employee, representative or other agent of such Party) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. The preceding sentence is
intended to cause the transactions contemplated hereby not to be treated as
having been offered under conditions of confidentiality for purposes of
Section 1.6011-4(b)(3) and 301.6111-2(a)(2)(ii) (or any successor provisions) of
the Treasury Regulations promulgated under the Code, and shall be construed in a
manner consistent with such purpose.

           SECTION 11.18. U.S.A. Patriot Act Notice. Each Lender and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
each of the Borrowers, which information includes the names and addresses of
each of the Borrowers and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each of the Borrowers in
accordance with the Act.

[Rest of page left intentionally blank]

64



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  ZIMMER HOLDINGS, INC.,
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Executive Vice President, Corporate    

      Finance and Operations and Chief Financial    

      Officer    
 
                ZIMMER, INC.,
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    
 
                JPMORGAN CHASE BANK,
individually and as Administrative Agent,
 
           

  by   /s/ DAWN LEE LUM    

     

--------------------------------------------------------------------------------

     

      Name: DAWN LEE LUM
Title: VICE PRESIDENT    

65



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO
ZIMMER HOLDINGS, INC. 364-DAY CREDIT
AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Investments, LLC
 
           

  by   /s/ James T. Crines    

     

--------------------------------------------------------------------------------

     

      Name: James T. Crines    

      Title: President    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO
ZIMMER HOLDINGS, INC. 364-DAY CREDIT
AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Orthopaedic Surgical Products, Inc.
 
           

  by   /s/ James T. Crines    

     

--------------------------------------------------------------------------------

     

      Name: James T. Crines    

      Title: Vice President & Treasurer    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Production, Inc.
 
           

  by   /s/ James T. Crines    

     

--------------------------------------------------------------------------------

     

      Name: James T. Crines    

      Title: Vice President & Treasurer    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 365-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Technology, Inc.
 
           

  by   /s/ James T. Crines    

     

--------------------------------------------------------------------------------

     

      Name: James T. Crines    

      Title: Vice President & Treasurer    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer US, Inc.
 
           

  by   /s/ James T. Crines    

     

--------------------------------------------------------------------------------

     

      Name: James T. Crines    

      Title: Vice President & Treasurer    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer CEP USA Holding Co.
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Spine, Inc.
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Orthobiologics, Inc.
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Dental, Inc.
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer CEP USA, Inc.
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Austin, Inc.
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Zimmer Spine Surgical, Inc.
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    

 



--------------------------------------------------------------------------------



 



                  COUNTERPART SIGNATURE PAGE TO ZIMMER HOLDINGS, INC. 364-DAY
CREDIT AGREEMENT DATED AS OF MAY 24, 2004
 
                Subsidiary Guarantor:
 
                Implex Corp.
 
           

  by   /s/ Sam R. Leno    

     

--------------------------------------------------------------------------------

     

      Name: Sam R. Leno    

      Title: Vice President    

 